Exhibit 10.13

Sublease

Building D

Sublease

Building D

This Sublease is made as of June 20, 2003 by and between Charles Schwab & Co.,
Inc., a California corporation ("Sublandlord"), and E-Loan, Inc., a Delaware
corporation ("Subtenant").

R E C I T A L S

:



California Corporate Properties D, LLC, a Delaware limited liability company
("Master Landlord"), as Landlord, and Sublandlord, as Tenant, entered into that
certain Amended and Restated Office Building Lease effective March 16, 2000, a
copy of which is attached hereto as Exhibit A (as amended, the "Master Lease"),
covering the premises comprising approximately 148,902 rentable square feet
("RSF") described in the Master Lease (the "Master Premises") in that certain
building known as Building D of the Pleasanton Corporate Commons located at 6230
Stoneridge Mall Road in Pleasanton, California ("Building D"). Capitalized terms
used in this Sublease but not defined herein shall have the meanings given them
in the Master Lease.

Subtenant desires to sublet from Sublandlord a portion of the Master Premises
located on the entire First, Third, Fourth and Fifth Floor(s) of Building D,
described as approximately 118,134 RSF as shown on Exhibit B attached hereto
(the "Sublease Premises") and Sublandlord desires to sublease the Sublease
Premises to Subtenant on the terms, covenants and conditions contained in this
Sublease.

Sublandlord also leases from affiliates of Master Landlord those certain
Buildings known as Building B and Building C of the Pleasanton Corporate Commons
located on Stoneridge Mall Road in Pleasanton, California ("Building B" and
"Building C", respectively) pursuant to those certain Amended and Restated
Office Building Leases for Building B effective March 16, 2000 and Building C
effective March 16, 2000 (as amended, the "Building B Lease" and "Building C
Lease", respectively), a copy of each of which has previously been delivered by
Sublandlord to Subtenant.

A G R E E M E N T

:



Now, Therefore

, in consideration of the foregoing premises and the mutual covenants and
promises of the parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sublandlord and Subtenant agree as follows:



Sublease

.



Upon and subject to the terms, covenants and conditions hereinafter set forth,
Sublandlord hereby leases to Subtenant and Subtenant hereby leases from
Sublandlord the Sublease Premises.

Term; Possession.

Commencement Date.

The Commencement Date of this Sublease shall be the later to occur of (a) the
date on which the Master Landlord consents in writing to this Sublease as
described in Section 3 below or (b) June 20, 2003. Possession of the Sublease
Premises shall be delivered to Subtenant in three (3) separate phases
(hereinafter defined as Phase I, Phase II and Phase III, respectively, as set
forth below in Section 2.2) following receipt of the executed Master Landlord's
Consent, in broom-clean and "AS-IS and WITH ALL FAULTS" condition as provided in
Section 9 below (subject to all of the terms and conditions set forth in this
Sublease except for Subtenant's obligation to pay Base Rent and Additional Rent)
for the sole and limited purpose of allowing Subtenant to install in each of
Phase I, Phase II and Phase III, respectively, its Tenant Improvements (as
defined in Section 9.2 below), fixtures, furnishings, equipment, cabling and
personal property pursuant to Section 14 below but subject to the restrictions
set forth in Section 6.3 below. The date on which Phase I of the Sublease
Premises is delivered to Subtenant is referred to herein as the "Phase I
Delivery Date." The date on which Phase II of the Sublease Premises is delivered
to Subtenant is referred to herein as the "Phase II Delivery Date." The date on
which Phase III of the Sublease Premises is delivered to Subtenant is referred
to herein as the "Phase III Delivery Date." Sublandlord and Subtenant shall
enter in a Commencement Date and Phase I Delivery Date Agreement in
substantially the form attached hereto as
Exhibit C-1
confirming the Commencement Date and the Phase I Delivery Date promptly
following the Commencement Date. Likewise, Sublandlord and Subtenant shall enter
into a Phase II Delivery Date Agreement and Phase III Delivery Date Agreement in
the forms attached hereto as
Exhibit C-2
and
Exhibit C-3
, respectively, confirming the Phase II Delivery Date and the Phase III Delivery
Date, respectively, promptly following the Phase II Delivery Date and the Phase
III Delivery Date, respectively.



Phases Defined. As used in this Sublease, Phase I, Phase II and Phase III shall
have the following meanings:

Phase I. Phase I shall mean approximately 25,830 rentable square feet ("RSF") on
the First Floor of Building D and approximately 18,938 RSF on the Third Floor of
Building D, as set forth on the floor plan attached hereto as Exhibit D-1 (for a
total RSF for Phase I of approximately 44,768 RSF).

Phase II. Phase II shall mean approximately 15,384 RSF on the Fourth Floor of
Building D as set forth on the floor plan attached hereto as Exhibit D-2.

Phase III. Phase III shall mean approximately 15,384 RSF on the Fourth Floor of
Building D, approximately 11,830 RSF on the Third Floor of Building D and the
entire Fifth Floor of Building D comprised of approximately 30,768 RSF as set
forth on the floor plan attached hereto as Exhibit D-3 (for a total RSF for
Phase III of approximately 57,982 RSF).

Sublandlord's Remeasurement of Each Phase. Intentionally Deleted.

Phase Delivery Dates and Phased Rent Commencement Date. The Sublease Premises
shall be delivered to Subtenant, and Subtenant shall commence paying rent for
the Sublease Premises, in three (3) Phases as follows:

Phase I. Provided that Subtenant has paid the first month's Base Rent applicable
to Phase I to Sublandlord and Master Landlord has delivered its Master Landlord
Consent as provided in Section 3 below, Sublandlord shall deliver Phase I to
Subtenant on June 20, 2003 ("Phase I Delivery Date") to permit Subtenant to
construct and install its Tenant Improvements, fixtures, furnishings, cabling
and personal property therein pursuant to the Work Letter for Subtenant
Improvements attached hereto as Exhibit E ("Work Letter") but subject to the
restrictions set forth in Section 6.3 below. Subtenant shall commence paying
Base Rent for Phase I on the earlier to occur of (i) the date on which Subtenant
commences the conduct of its business in all or any portion of Phase I or (ii)
October 10, 2003; provided, however, that so long as Subtenant is diligently
pursuing the completion of its Tenant Improvements in Phase I, this October 10,
2003 date may be extended for up to thirty (30) days to November 9, 2003, and
provided further, that this October 10, 2003 date may be further extended for up
to an additional twenty (20) days to November 29, 2003 if and solely to the
extent that Subtenant is delayed in completing its Tenant Improvements in Phase
I by reason of Force Majeure Delays (with such earlier date in (i) or (ii) above
being the "Phase I Rent Commencement Date"). In no event shall the Phase I Rent
Commencement Date be extended beyond November 29, 2003 for any reason
whatsoever.

Phase II. Provided Subtenant has paid the first month's Base Rent applicable to
Phase II to Sublandlord, Sublandlord shall deliver Phase II to Subtenant on
October 1, 2003 ("Phase II Delivery Date") or earlier pursuant to Subtenant's
written request in accordance with Section 2.4.2.1 below to permit Subtenant to
construct and install its Tenant Improvements, fixtures, furnishings, cabling
and personal property therein pursuant to the Work Letter. Subtenant shall
commence paying Base Rent for Phase II on the earlier to occur of (i) the date
on which Subtenant commences the conduct of its business in all or any portion
of Phase II or (ii) March 24, 2004 (with such earlier date being the "Phase II
Rent Commencement Date").

2.4.2.1 Subtenant, in its discretion, shall have the right to request in writing
that Phase II be delivered by Sublandlord to Subtenant in the condition
specified in Section 9 of this Sublease prior to the October 1, 2003 Phase II
Delivery Date specified in Section 2.4.2 above to permit Subtenant to construct
and install its Tenant Improvements, fixtures, furnishings, cabling and personal
property therein pursuant to the Work Letter, in which event the Phase II
Delivery Date shall be such earlier actual delivery date as to Phase II and
Subtenant shall pay the first month's Base Rent applicable to Phase II to
Sublandlord on or before such earlier actual Phase II Delivery Date. In such
event, Subtenant shall reimburse to Sublandlord the cost of providing utilities
and services and other variable costs to Phase II as reasonably determined by
Sublandlord in connection with the build-out and completion of the Tenant
Improvements in Phase II prior to the Phase II Rent Commencement Date (e.g. the
cost of providing heating, ventilating and air conditioning ("HVAC") and similar
services to Phase II). Additionally, as provided in Section 2.4.2 above, the
Phase II Rent Commencement Date shall be the earlier of (i) March 24, 2004 or
(ii) the date on which Subtenant commences the conduct of its business in all or
any part of Phase II (with "conduct of its business" being defined broadly to
include the conduct of Tenant's business in, occasional or ancillary use of, or
storage of equipment or supplies in all or any portion of Phase II). Until the
Phase II Rent Commencement Date occurs, upon the reasonable request of
Sublandlord from time to time, an officer of Subtenant shall certify to
Sublandlord in writing that no portion of Phase II is being used or occupied by
Subtenant and Sublandlord and its agents shall have the right to inspect
Phase II with respect to Subtenant's occupancy.

Phase III. Provided Subtenant has paid the first month's Base Rent applicable to
Phase III to Sublandlord, Sublandlord shall deliver Phase III to Subtenant on
October 1, 2003 (the "Phase III Delivery Date") or earlier pursuant to
Subtenant's written request in accordance with Section 2.4.3.1 below to permit
Subtenant to construct and install its Tenant Improvements, fixtures,
furnishings, cabling and personal property therein pursuant to the Work Letter.
Subject to the provisions of Section 2.4.3.1 below, Subtenant shall commence
paying Base Rent for Phase III on November 30, 2004 (the "Phase III Rent
Commencement Date"). If Subtenant commences the conduct of its business in all
or any portion of Phase III prior to the November 30, 2004 Phase III Rent
Commencement Date or otherwise requires that utilities or other services be
provided to Phase III in connection with its use and/or occupancy of Phase III
prior to the Phase III Rent Commencement Date, Subtenant shall reimburse to
Sublandlord the cost of providing all such utilities and services and any other
variable costs which are actually incurred by reason of Subtenant's occupancy on
a monthly basis within thirty (30) days of Subtenant's receipt of invoices
therefor.

2.4.3.1 Subtenant, in its discretion, shall have the right to request in writing
that Phase III be delivered by Sublandlord to Subtenant in the condition
specified in Section 9 of this Sublease prior to the Phase III Delivery Date
specified in Section 2.4.3 above to permit Subtenant to construct and install
its Tenant Improvements, fixtures, furnishings, cabling and personal property
pursuant to the Work Letter, in which event the Phase III Delivery Date shall be
such earlier actual delivery date as to Phase III and Subtenant shall pay the
first month's Base Rent applicable to Phase III to Sublandlord on or before such
earlier actual Phase III Delivery Date. In such event, Subtenant shall reimburse
to Sublandlord the cost of providing utilities and services and other variable
costs to Phase III as reasonably determined by Sublandlord in connection with
the build-out and completion of the Tenant Improvements in Phase III prior to
the Phase III Rent Commencement (e.g. the cost of providing HVAC and similar
services to Phase III). If Subtenant commences the conduct of its business in
all or any part of Phase III (with "conduct of its business" again being defined
broadly to include the conduct of Tenant's business in, occasional or ancillary
use of, or storage of equipment or supplies in all or any portion of Phase III)
prior to October 1, 2003, then Subtenant shall pay the Base Rent otherwise
applicable to Phase III from the date such conduct of business commences in
Phase III through September 30, 2003 (after which date the provisions of
Section 2.4.3 above shall control). Until October 1, 2003, upon the reasonable
request of Sublandlord from time to time, an officer of Subtenant shall certify
to Sublandlord in writing that no portion of Phase III is being used or occupied
by Subtenant and Sublandlord and its agents shall have the right to inspect
Phase III with respect to Subtenant's occupancy.

Term. The term of the Sublease (the "Term") shall commence on the Commencement
Date and shall terminate at 11:59 p.m. on June 30, 2010 (the "Expiration Date"),
unless sooner terminated pursuant to any provision hereof or of the Master Lease
or unless extended pursuant to the provisions of Section 2.9 below.

Early Access. Subject to the terms and provisions of the Work Letter and the
terms and provisions of this Sublease, Subtenant shall be permitted to enter
Phase I from and after the Phase I Delivery Date until the Phase I Rent
Commencement Date (but subject to the restrictions set forth in Section 6.3
below), to enter Phase II from and after the Phase II Delivery Date until the
Phase II Rent Commencement Date, and to enter Phase III from and after the Phase
III Delivery Date until the Phase III Rent Commencement Date, respectively, for
the sole and limited purpose of constructing and installing its Tenant
Improvements, fixtures, furnishings, equipment, cabling and personal property
within Phase I, Phase II and Phase III, respectively, of the Sublease Premises;
provided, however, that, as to Phase III only, such early access shall allow the
commencement of business as provided in, and subject to the terms and conditions
of, Section 2.4.3 above. Such limited entry and use of the Sublease Premises
shall not obligate Subtenant to commence paying Base Rent for each applicable
Phase unless Subtenant commences its business operations in all or any portion
of such Phase prior to the Rent Commencement Date for each respective Phase.
This right of entry onto the Sublease Premises is subject to revocation by
Sublandlord in the event that Subtenant or its employees, contractors,
subcontractors or agents cause unreasonable interference with any of
Sublandlord's work in Building D or any labor dispute or damage during such
period which results either directly or indirectly from the installation or
delivery of the foregoing, or Subtenant otherwise breaches any term, covenant or
condition of this Sublease. Prior to Subtenant's entry onto the Sublease
Premises in accordance with this Section 2.6, Subtenant shall satisfy all of the
insurance requirements set forth in Section 17 of this Sublease. Under no
circumstances shall Sublandlord be liable or responsible for, and Subtenant
agrees to assume all risk of loss or damage to such installation of its tenant
improvements, furniture, fixtures, furnishings, equipment, cabling and personal
property and to indemnify, defend and hold Sublandlord harmless from any
liability, loss or damage arising from any damage to the property of
Sublandlord, or its contractors, employees or agents, and any death or personal
injury to any person or persons to the extent caused by, attributable to or
arising out of, whether directly or indirectly, Subtenant's entry onto the
Subleased Premises or the delivery, placement, installation, or presence of its
tenant improvements, furniture, fixtures, furnishings, equipment, cabling and
personal property, except to the extent that such loss or damage is caused by
Sublandlord's willful misconduct or gross negligence or the willful misconduct
or gross negligence of Sublandlord's contractors, agents or employees.

Guaranteed Expansion Option. Sublandlord hereby grants to Subtenant the option
to expand the Sublease Premises to include, in addition to the Sublease
Premises, the portion of the Master Premises located on the entire Second Floor
of Building D and containing approximately 30,768 RSF rentable square feet as
shown on Exhibit F attached hereto ("Expansion Premises"), provided that
Subtenant may not exercise the foregoing option if Subtenant has defaulted under
this Sublease (and any applicable cure periods have expired without cure) and
such uncured default is continuing either at the time of giving its notice of
its irrevocable election to exercise its expansion option or on the commencement
date of the Expansion Term (defined below) and Subtenant shall not exercise the
foregoing option for less than the entire Second Floor of Building D. Subtenant
shall have the right to exercise such option by giving its irrevocable written
notice of exercise of the option ("Option Exercise Notice") to Sublandlord no
later than October 1, 2004. Subtenant shall sublease the Expansion Premises on
all of the terms and conditions contained in this Sublease including, without
limitation, the same per RSF Base Rent and Tenant Improvement Allowance (defined
in Section 9.2 below) and Base Year as for the balance of the Sublease Premises,
except that (i) the term of the sublease for the Expansion Premises shall
commence within seven (7) days following Sublandlord's receipt of the Option
Exercise Notice on a date specified in writing by Sublandlord (the "Expansion
Commencement Date") and shall terminate on the June 30, 2010 Expiration Date
("Expansion Term"); (ii) Subtenant shall not have access to the Expansion
Premises prior to the Expansion Commencement Date; (iii) Subtenant's obligation
to commence paying Base Rent for the Expansion Premises shall commence on the
earlier of (a) the date on which Subtenant commences the conduct of its business
in all or any portion of the Expansion Premises or (b) six (6) months following
the Expansion Commencement Date (with such earlier date being the "Expansion
Premises Rent Commencement Date"); and (iv) Subtenant's Proportionate Share for
increases in Basic Operating Expenses of Building D shall be adjusted upward to
one hundred percent (100%) as provided in Section 5 below. The Expansion
Premises shall be delivered by Sublandlord to Subtenant broom clean and in "AS
IS and WITH ALL FAULTS" condition as provided in Section 9 below. The foregoing
right to sublease the Expansion Premises is personal to Subtenant and may not be
assigned, sold, leased, subleased or otherwise transferred, voluntarily or
involuntarily, by or to any other person or entity, other than to an Affiliate
(as defined in Section 12.2 below).

Right of First Offer. Provided that Subtenant is not then in default under this
Sublease (following the expiration of all applicable cure periods without cure)
and provided further that the Master Landlord of Building C or the Master
Landlord of Building B, as applicable, has consented in writing to Subtenant
leasing space in Building C or Building B pursuant to the terms and provisions
set forth in this Section 2.8 and the applicable sublease:

if Subtenant has previously declined (i.e., on or before October 1, 2004) to
exercise its Expansion Option set forth in Section 2.7 to sublease the Expansion
Premises and Sublandlord desires to sublease part or all of the Second Floor of
Building D to a third party subtenant; or

if and only if Subtenant is then subleasing all of Building D (or has
irrevocably exercised its option to lease the entire Expansion Premises prior to
the earlier to occur of (a) Sublandlord delivering its first written subleasing
proposal to a prospective third party subtenant with respect to Offered Space
(defined below) or (b) Sublandlord receiving the first written proposal from a
prospective third party subtenant offering to sublease Offered Space from
Sublandlord) and only in such events, if Sublandlord desires to sublease part of
Building C (as defined in Recital C above) to a third party subtenant,

then in either such event, before offering to sublease part or all of the Second
Floor of Building D or part of Building C to a third party subtenant on terms
acceptable to Sublandlord in Sublandlord's sole discretion, Sublandlord shall
first deliver to Subtenant Sublandlord's written notice ("Offer Notice") of the
space which Sublandlord is proposing to sublease (the "Offered Space"), which
Offer Notice shall specify the RSF and location of the Offered Space, the term
of the sublease for the Offered Space and any extension and/or expansion options
or puts, the commencement date and rent commencement date, base rent, additional
rent and base year (if any) for the Offered Space, the tenant improvement
allowance (if any) or other concessions (if any) for the Offered Space, those
terms and conditions of the Master Lease (and/or the Building C Lease) which
shall be specifically excluded (in the same manner as set forth in Section 7.1
of this Sublease) from applying to the Offered Space and such other terms,
provisions and conditions as Sublandlord elects to include in the Offer Notice;
provided, however, that if and only if the rent commencement date for such
offered space will occur on or before March 1, 2005, then the Offer Notice shall
only specify the RSF and location of the Offered Space, the commencement date
and any extension and/or expansion options or puts, and shall otherwise contain
the terms and provisions set forth in the third to the last sentence of this
Section 2.8. Notwithstanding anything contained in this Section 2.8 to the
contrary, Sublandlord shall have no obligation to offer any space in Building C
to Subtenant as Offered Space or otherwise if any one of the following applies:
(i) Subtenant is not then subleasing all of Building D; (ii) Subtenant is then
subleasing (or has exercised its irrevocable option under this Section 2.8 to
sublease) at least two (2) full floors (or the equivalent thereof on a RSF
basis) in Building C (or at least two (2) floors in Building B (or the
equivalent thereof on a RSF basis) if Sublandlord in its sole discretion has
exercised its right set forth below in this Section 2.8 to substitute space in
Building B as Offered Space in lieu of space in Building C); or (iii) if such
space becomes available by reason of any extension or expansion option in favor
of any third party subtenant then subleasing space in Building C (or Building B,
if applicable). Subtenant shall have five (5) business days following receipt of
Sublandlord's Offer Notice in which to irrevocably and unconditionally elect to
sublease the Offered Space pursuant to all of the terms and conditions set forth
in the Offer Notice, including, without limitation, Subtenant's agreement to
sublease all of the Offered Space which is subject to the Offer Notice. If
Subtenant fails to so irrevocably and unconditionally elect to timely exercise
its right to sublease the Offered Space within such five (5) business day period
(or if Subtenant's election is conditional in any manner whatsoever), then
Subtenant shall be deemed to have rejected the Offer Notice, Subtenant's rights
under this Section 2.8 with respect to the Offered Space shall terminate and
thereafter be null and void and Sublandlord shall thereafter have the right to
sublease the Offered Space to any third party offeree on terms and conditions
deemed acceptable to Sublandlord; provided, however, that if (w) Sublandlord
fails to enter into a binding sublease agreement for at least eighty percent
(80%) of the Offered Space covered in the Offer Notice with a net effective rent
per RSF equal to at least eighty percent (80%) of the net effective rent per RSF
set forth in the Offer Notice for the Offered Space within two hundred seventy
(270) days following the date of Subtenant's rejection (or deemed rejection) of
the Offer Notice, or (x) Sublandlord elects, following Subtenant's rejection (or
deemed rejection) of the Offer Notice to offer less space than eighty percent
(80%) of the entire Offered Space set forth in the rejected Offer Notice, or
(y) Sublandlord elects, following Subtenant's rejection (or deemed rejection) of
the Offer Notice to offer the Offered Space for less than eighty percent (80%)
of the net effective rent per RSF set forth in the rejected Offer Notice or
(z) such Offered Space again becomes available for subleasing at a later date
following the expiration of the earlier third party sublease (each, a "Re-Up
Right"), Subtenant's rights under this Section 2.8 shall again apply to such
Offered Space. Notwithstanding the foregoing, Sublandlord shall not be obligated
to offer more than two (2) full floors in Building C to Subtenant as Offered
Space (and Subtenant's rights under this Section 2.8 with respect to subleasing
space in Building C shall terminate and be null and void from and after the date
on which Subtenant subleases at least two (2) full floors in Building C (or in
Building B if Sublandlord, in its sole discretion, has substituted Offered Space
in Building B in lieu of Offered Space in Building C as set forth below));
provided, however, that if, in Sublandlord's sole and absolute discretion,
Sublandlord's Offer Notice with respect to Offered Space in Building C includes
more than two (2) floors of Building C, Subtenant's irrevocable and
unconditional election to sublease such Offered Space must be as to all of the
Offered Space in Building C which is the subject of Sublandlord's Offer Notice
and not solely as to two (2) floors. If the Offered Space includes all or a part
of the Second Floor of Building D, then this Sublease shall be amended to
include the Offered Space on the terms and conditions that are set forth in the
Offer Notice. If the Offered Space includes space in Building C (or in
substituted space in Building B as discussed below) then Sublandlord and
Subtenant shall enter into a new sublease for such Offered Space in Building C
(or in Building B, as applicable) on the terms and conditions set forth in the
Offer Notice and otherwise on the terms and conditions set forth in this
Sublease (including, without limitation, the requirement for an additional
letter of credit as provided in Section 6.2 below) but appropriately modified to
reflect the terms and conditions of the Building C Lease (or the Building B
Lease, if applicable). If Subtenant elects to sublease two (2) floors or less
(but not more than two (2) floors) in Building C pursuant to Sublandlord's Offer
Notice where the rent commencement date occurs on or before March 1, 2005, or if
Subtenant submits an offer to lease up to two (2) floors (but not more than two
(2) floors) in Building C in full floor increments other than on the first floor
of Building C and in half-floor increments for such first floor where the rent
commencement date occurs on or before March 1, 2005 (which Sublandlord hereby
agrees to accept subject to the terms set forth in this sentence and in the
first sentence of this Section 2.8 (including, without limitation, Sublandlord's
right to specify Offered Space in Building B in lieu of Building C)), then
Sublandlord, in Sublandlord's sole and absolute discretion, shall have the right
to substitute space in Building B rather than Building C, and such subleasing
shall be on all of the same terms and provisions of this Sublease except that
(a) the Base Rent shall be Twenty and 64/00 Dollars ($20.64) per RSF per annum,
(b) the Base Year shall be the 2004 calendar year, (c) the tenant improvement
allowance shall equal Thirty-Seven and 50/00 Dollars ($37.50) per RSF multiplied
by the fraction the numerator of which is the number of months in the sublease
term as to such Building C space (or the number of months in the sublease as to
such Building B space if Sublandlord has elected to substitute space in
Building B in lieu of space in Building C), and the denominator of which is
sixty-seven (67) months (provided that in no event shall such tenant improvement
allowance ever exceed $37.50 per RSF) and Subtenant shall deliver an additional
letter of credit in the amount of Ten Dollars ($10.00) per RSF of the Offered
Space (and with the same annual burn-off features), to Sublandlord as provided
in Section 6.2 below; (d) Subtenant shall be entitled to 3.4 unreserved vehicle
parking spaces per 1,000 RSF of space occupied by Subtenant in Building C (or
Building B, as applicable); and (e) the sublease shall be subject to the terms
and conditions of the Building C Lease (or the Building B Lease, as applicable).
Subtenant's rights under the immediately preceding sentence (A) shall only apply
where Subtenant is then subleasing all of Building D and Subtenant's offer or
the Offer Notice with respect to the Offered Space specifies a rent commencement
date on or before March 1, 2005 and (B) shall not apply to any space in Building
C (or Building B, as applicable), which Subtenant has previously rejected as
Offered Space pursuant to an Offer Notice previously delivered by Sublandlord to
Subtenant (unless Subtenant has a Re-Up Right (as defined above in this
Section 2.8) to sublease such Offered Space). Notwithstanding the foregoing,
Subtenant acknowledges and agrees that Subtenant has no right of first offer,
right of first refusal or any other right of any nature whatsoever under this
Sublease or otherwise to sublease any space in Building B unless Sublandlord
elects to offer space in Building B to Subtenant for sublease as set forth above
in this Section 2.8. Subtenant's rights under this Section 2.8 shall terminate
if the Sublease or Subtenant's rights to possession of the Sublease Premises
under the Sublease are terminated, if Subtenant assigns any of its interest in
the Sublease (except for a permitted transfer to Affiliates under the Sublease),
or if Subtenant sublets any portion of the Sublease Premises or Subtenant fails
to timely exercise its option as herein provided.

Option to Extend Term. If and only if Subtenant is then subleasing at least
four (4) full floors in Building D, Sublandlord hereby grants to Subtenant the
right to extend the term of this Sublease for one additional period of
thirty-six (36) months commencing on July 1, 2010 and expiring at 11:59 p.m. on
June 30, 2013 ("Extended Term") as to the entire space then being subleased by
Subtenant in Building D. Similarly, if and only if Subtenant is occupying at
least four (4) full floors in Building C, then in the sublease for Building C,
Sublandlord shall grant to Subtenant the right to extend the term of the
sublease for Building C as to the entire space then being subleased by Subtenant
in Building C for one additional period of thirty-six (36) months commencing on
May 1, 2010 and expiring at 11:59 p.m. on April 30, 2013 (the "Building C
Extended Term"). Similarly, if and only if Subtenant is occupying at least
four (4) full floors in Building B, then in the sublease for Building B
Sublandlord shall grant to Subtenant the right to extend the term of the
sublease for Building B as to the entire space then being subleased by Subtenant
in Building B for one additional period of thirty-six (36) months commencing on
November 1, 2010 and expiring on October 31, 2013 (the "Building B Extended
Term"). Subtenant shall have no right to extend the term of this Sublease or the
sublease for Building B or Building C, as applicable for less than the entire
space then being subleased by Subtenant in Building D, Building B or Building C,
as applicable (but Subtenant may extend as to Building D and not Building B or
Building C, as applicable, or vise versa). Subtenant may exercise the foregoing
rights to extend if and only if (i) Subtenant notifies Sublandlord in writing of
its irrevocable election to extend the term of the Sublease as to Building D on
or before April 29, 2009, or as to Building C on or before February 27, 2009, or
as to Building B on or before August 30, 2009, and (ii) Subtenant is not in
default of any of this Sublease or the subleases for Building B or Building C
(following the expiration of any applicable cure periods without cure) either at
the time of giving notice of its irrevocable election to extend or on the
commencement date of the Extended Term. If each of the conditions set forth in
the immediately preceding sentence is not satisfied in full, then Subtenant's
option to extend the Term of the Sublease and the subleases for Building B and
Building C, as applicable, shall lapse and be null and void. Subtenant's
notice(s) of its election to extend the Term(s) shall be irrevocable when made.
All of the terms and provisions of this Sublease or the sublease for Building B
or Building C, as applicable, shall apply during the Extended Term except that
(a) Base Rent during the Extended Term shall increase to Twenty Eight Dollars
($28.00) per RSF of the entire Sublease Premises (and the entire sublease
premises in Building B or Building C, as applicable) per year, (b) there shall
be no further right to extend the term of the Sublease or the sublease for
Building B or Building C, as applicable, beyond the applicable Extended Term,
(c) Sublandlord shall have no obligation to make improvements to the Sublease
Premises (or to the sublease premises in Building B or Building C, as
applicable) of any nature whatsoever or to pay any Tenant Improvement Allowance
or similar payment to Subtenant and (d) the Base Year for Basic Operating
Expenses for both this Sublease and the subleases as to Building B or Building
C, as applicable, shall be the 2010 calendar year. The foregoing right to extend
the term of the Sublease is personal to Subtenant and may not be assigned, sold,
leased, subleased or otherwise transferred, voluntarily or involuntarily, by or
to any other person or entity, other than to an Affiliate (as defined in Section
12.2 below).

Master Landlord's Consent.

This Sublease is not and shall not be effective unless and until Master Landlord
shall have delivered to Sublandlord Master Landlord's written consent to this
Sublease in accordance with the provisions of the Master Lease. If Master
Landlord fails to consent to this Sublease within twenty (20) days after the
date of this Sublease, either party may terminate this Sublease by written
notice to the other party and in such event neither party shall have any
obligations to the other party under this Sublease, except that Sublandlord
shall promptly (i) refund to Subtenant prepaid Base Rent for the first month of
the Term and (ii) return the L-C (as defined in Section 6.1 below) to Subtenant.

Base Rent.

4.1 During the Term, Subtenant agrees to pay Sublandlord as base rent ("Base
Rent") for the Sublease Premises the sum of Twenty-Two and 50/00 Dollars
($22.50) per RSF annually, which Base Rent shall be payable in equal monthly
installments of One and 875/1000ths Dollars ($1.875) per RSF. Commencing on the
date which is ninety (90) days following the Phase I Rent Commencement Date,
Subtenant shall pay Sublandlord monthly Base Rent in equal monthly installments
of Eighty-Three Thousand Nine Hundred Forty Dollars ($83,940) each for Phase I.
Commencing on the Phase II Rent Commencement Date, Subtenant shall pay
Sublandlord monthly Base Rent in equal monthly installments of One Hundred
Twelve Thousand Seven Hundred Eighty-Five Dollars ($112,785) each for Phase I
and Phase II. Commencing on the Phase III Rent Commencement Date, Subtenant
shall pay Sublandlord monthly Base Rent in equal monthly installments of Two
Hundred Twenty-One Thousand Five Hundred One and 25/00 Dollars ($221,501.25)
each for Phase I, Phase II and Phase III. If Subtenant exercises its Guaranteed
Expansion Option under Section 2.7 above, then commencing on the Expansion
Premises Rent Commencement Date, Subtenant shall pay Sublandlord monthly Base
Rent in equal monthly installments of Two Hundred Seventy-Nine Thousand One
Hundred Ninety-One and 25/00 Dollars ($279,191.25) each for Phase I, Phase II,
Phase III and the Expansion Premises. The parties hereby stipulate and agree
that if Sublandlord's remeasurement of Phase I, Phase II, Phase III and the
Expansion Premises pursuant to Section 2.3 above results in a change in the RSF
of any portion of the Sublease Premises, the foregoing monthly Base Rent figures
(and Subtenant's Proportionate Share of increases in Basic Operating Costs and
Estimated Basic Operating Costs over actual Basic Operating Costs for the 2004
Base Year as provided in Section 5 below) shall be adjusted upward or downward
to reflect the remeasured RSF of the Sublease Premises. The RSF of the Master
Premises and the Sublease Premises set forth in Recitals A and B of this
Sublease, respectively, shall be conclusive and binding for all purposes under
this Sublease and shall not be subject to further adjustment or remeasurement by
Subtenant or Sublandlord.

4.2 As more particularly provided in the Work Letter attached to this Sublease
as Exhibit E, if Sublandlord fails to approve Tenant's Plans and Drawings for a
given Phase or the Expansion Premises within the time periods set forth in
Article 1 of the Work Letter for such approval by Sublandlord, other than by
reason of a delay by Master Landlord, a Subtenant Delay or Force Majeure Delay
(as both such terms are defined in the Work Letter), and such failure by
Sublandlord actually and demonstrably results in Subtenant being unable to
substantially complete its Tenant Improvements on or before the applicable Rent
Commencement Date for such Phase (above and beyond any delays resulting from
Subtenant Delays or Force Majeure Delays), then Subtenant shall be entitled to
two (2) days of abatement in Base Rent for such affected Phase (but no abatement
in Base Rent applicable to any other Phase) for each day of delay in Subtenant's
substantial completion of its Tenant Improvements in such Phase by reason of
such Sublandlord delay.

4.3 Each monthly installment of Base Rent shall be payable in advance on the
first day of each calendar month during the Term, except that the first month's
installment of Base Rent for each Phase of the Sublease Premises and the
Expansion Premises (if applicable) shall be paid by Subtenant to Sublandlord on
or before the applicable Delivery Date for such Phase or the Expansion Premises.
If the applicable Rent Commencement Date commences or ends on a day other than
the first day of a calendar month, then the rent for such month shall be
prorated (and paid at the beginning of each such month) in the proportion that
the number of days this Sublease is in effect as to such Phase during such month
bears to the total number of days in such month, and such partial month's
installment shall be paid no later than the commencement of the subject month.
In addition to the Base Rent, Subtenant agrees to pay as additional rent the
amount of Additional Rent (as defined below) and other charges required to be
paid by this Sublease. All rent (which shall include Base Rent, Additional Rent
and other charges required to be paid by this Sublease) shall be paid to
Sublandlord, without prior demand and without any deduction, offset,
counterclaim or abatement, in lawful money of the United States of America, at
Charles Schwab & Co., Inc., 22857 Network Place, Chicago, IL 60673-1228, or to
such other person or at such other place as Sublandlord may from time to time
designate in writing. Subtenant's covenant to pay rent shall be independent of
every other covenant in this Sublease.

4.4 If Subtenant fails to pay when due Base Rent, Additional Rent or any other
charges within five (5) business days after the same are due hereunder, the
unpaid amount will bear interest from the due date until the date of actual
payment at the Applicable Rate (as defined in Section 1.06 of the Master Lease).
If Subtenant fails to pay any installment of Base Rent, Additional Rent or other
charges within five (5) business days after the same are due, or fails to make
any other payment for which Subtenant is obligated under this Sublease, then
Subtenant shall pay to Sublandlord a late charge equal to Two Hundred Fifty
Dollars ($250.00) plus five percent (5%) of the amount so payable; provided,
however, that such late charge shall be waived with respect to the first
occurrence of a late payment in any twelve (12) consecutive month period.
Subtenant acknowledges that late payments will cause Sublandlord to incur costs
not contemplated by this Sublease, the exact amount of which costs are extremely
difficult and impracticable to calculate. The parties agree that the late charge
described above represents a fair and reasonable estimate of the extra costs
incurred by Sublandlord as a result of such late payment.

4.5 No payment by Subtenant or receipt and acceptance by Sublandlord of a lesser
amount than the Base Rent or Additional Rent shall be deemed to be other than
part payment of the full amount then due and payable; nor shall any endorsement
or statement on any check or any letter accompanying any check, payment of Rent
or other payment, be deemed an accord and satisfaction; and Sublandlord may
accept, but is not obligated to accept, such part payment without prejudice to
Sublandlord's right to recover the balance due and payable or to pursue any
other remedy provided in this Sublease or by law. If Sublandlord shall at any
time or times accept Rent after it becomes due and payable, such acceptance
shall not excuse a subsequent delay or constitute a waiver of Sublandlord's
rights hereunder.

Additional Rent.

In addition to the Base Rent, commencing on January 1, 2005 and at all times
thereafter during the Term (including the Extended Term, if applicable)
Subtenant shall pay Subtenant's Proportionate Share of the increase in Basic
Operating Costs and Estimated Basic Operating Costs (as such terms are defined
in Sections 1.12, 1.25 and 3.06 of the Master Lease) for the Sublease Premises
for such calendar year of the Sublease Term in excess of the actual Basic
Operating Costs for the Sublease Premises for the 2004 calendar year (the "Base
Year") in accordance with the procedures and provisions of Section 3.04 of the
Master Lease (with the provisions of the last paragraph of Section 3.06(b)
applying to this Sublease if Subtenant is subleasing less than 100% of Building
D at any time during the Term of this Sublease). Subtenant's "Proportionate
Share" shall be the ratio which the rentable area of the Sublease Premises bears
to the rentable area of the Master Premises, which ratio is agreed to be as
follows: Subtenant's Proportionate Share with respect to Phase I shall equal
30.07% (based on 44,768 RSF for Phase I and 148,902 RSF for Building D);
Subtenant's Proportionate Share with respect to Phase I and Phase II shall equal
40.40% (based on 60,152 RSF for Phase I and Phase II in the aggregate and
148,902 RSF for Building D); Subtenant's Proportionate Share with respect to
Phase I, Phase II and Phase III shall equal 79.34% (based on 118,134 RSF for
Phase I, Phase II and Phase III in the aggregate and 148,902 for Building D);
and Subtenant's Proportionate Share with respect to Phase I, Phase II, Phase III
and the Expansion Premises shall equal 100% (based on Subtenant occupying all of
the RSF of Building D). All said sums (including any estimates of such sums)
shall be paid to Sublandlord at the times required pursuant to the terms and
conditions of the Master Lease. Sublandlord shall provide Subtenant with full
and complete copies of Master Landlord's annual Operating Costs Statement
provided to Sublandlord under Section 3.08 of the Master Lease promptly
following Sublandlord's receipt of the same from Master Landlord. In addition,
Subtenant shall be responsible to pay its proportionate share of all other sums
which Sublandlord is obligated to pay under the Master Lease (but not such other
sums which (x) result from a default by Sublandlord under the Master Lease
unless caused in whole or in part by the acts or omissions of Subtenant or (y)
are not related in whole or in part to Sublease Premises) and shall also be
responsible to pay for any additional charges and expense imposed by Master
Landlord pursuant to the terms of the Master Lease and related specifically to
Subtenant's use and occupancy of the Sublease Premises during the Term (e.g.,
after-hours HVAC, additional cleaning, excess utilities, etc.), said sums shall
be paid to Sublandlord at the times required pursuant to the terms and
conditions of the Master Lease. All sums payable by Subtenant for after-hours
HVAC and/or electrical service shall be at Master Landlord's actual cost,
without any premium or mark-up, as provided in Section 4.02 of the Master Lease.
All sums payable pursuant to this Section 5 shall be considered additional rent
payable under this Sublease and Sublandlord shall have all rights and remedies
available hereunder for the failure to pay such additional rent.

Letter of Credit.

Delivery of Letter of Credit.

Not later than July 7, 2003, Subtenant shall deliver to Sublandlord an
unconditional and irrevocable letter of credit (the "L-C") in the amount of One
Million Five Hundred Thousand Dollars ($1,500,000.00) (the "L-C Amount"), which
L-C shall be issued by a money-center bank (a bank which accepts deposits,
maintains accounts, has a local San Francisco, California office which will
negotiate a letter of credit, and whose deposits are insured by the FDIC)
acceptable to Sublandlord in Sublandlord's sole discretion, and which L-C shall
be in a form and content as set forth on
Exhibit G
, or otherwise acceptable to Sublandlord in Sublandlord's sole discretion.
Subtenant shall pay all expenses, points and/or fees incurred by Subtenant in
obtaining and maintaining the L-C. Subtenant's failure to timely deliver the L-
C on or before July 7, 2003 shall constitute a material default by Subtenant
under this Sublease and, if Subtenant thereafter fails to deliver the L-C in
accordance with the provisions of this Section 6.1 within two (2) business days
following Sublandlord's written demand for immediate delivery of the L-C, such
failure shall constitute an immediate and uncurable material default by
Subtenant under this Sublease in accordance with Sections 6.3 and 13.5 below.



Application of Letter of Credit. The L-C shall be held by Sublandlord as
security for the faithful performance by Subtenant of all the terms, covenants,
and conditions of this Sublease to be kept and performed by Subtenant during the
Sublease Term. The L-C shall not be mortgaged, assigned or encumbered in any
manner whatsoever by Subtenant without the prior written consent of Sublandlord.
If there is an "Event of Default" (as defined in Section 7.08(a) of the Master
Lease (but with the time periods for cure being as defined and limited in
Article 13 below)) by Subtenant with respect to any provisions of this Sublease,
including, but not limited to, the provisions relating to the payment of Base
Rent or Additional Rent, or if Subtenant fails to renew the L-C at least thirty
(30) days before its expiration, Sublandlord may, but shall not be required to,
draw upon all or any portion of the L-C for payment of any Base Rent or
Additional Rent or any other sums in default, or for the payment of any amount
that Sublandlord may reasonably spend or may become obligated to spend by reason
of Subtenant's default, or to compensate Sublandlord for any other loss or
damage that Sublandlord may suffer by reason of Subtenant's default. The use,
application or retention of the L-C, or any portion thereof, by Sublandlord
shall not prevent Sublandlord from exercising any other right or remedy provided
by this Sublease or by law, it being intended that Sublandlord shall not first
be required to proceed against the L-C and shall not operate as a limitation on
any recovery to which Sublandlord may otherwise be entitled. Any amount of the
L-C which is drawn upon by Sublandlord shall first be applied to sums owing to
Sublandlord with respect to the Event of Default , but any sums drawn which are
not so used or applied by Sublandlord shall be held by Sublandlord and deemed a
security deposit (the "L-C Security Deposit"). If any portion of the L-C is
drawn upon, Subtenant shall, within three (3) business days after written demand
therefor, either (i) deposit cash with Sublandlord (which cash shall be applied
by Sublandlord to the L-C Security Deposit) in an amount sufficient to cause the
sum of the L-C Security Deposit and the amount of the remaining L-C to be
equivalent to the amount of the L-C then required under this Sublease or (ii)
reinstate the L-C to the amount then required under this Sublease, and if any
portion of the L-C Security Deposit is used or applied, Subtenant shall, within
three (3) business days after written demand therefor, deposit cash with
Sublandlord (which cash shall be applied by Sublandlord to the L-C Security
Deposit) in an amount sufficient to restore the L-C Security Deposit to the
amount then required under this Sublease, and Subtenant's failure to do so shall
be a default under this Sublease. Subtenant acknowledges that Sublandlord has
the right to transfer or mortgage its interest in the Master Lease or this
Sublease and Subtenant agrees that in the event of any such transfer or
mortgage, Sublandlord shall have the right to transfer or assign the L-C
Security Deposit and/or the L-C, provided that Sublandlord delivers commercially
reasonable written evidence of such transfer to Subtenant. Subtenant shall,
within three (3) business days of request by Sublandlord, execute such further
instruments or assurances as Sublandlord may reasonably deem necessary to
evidence or confirm Sublandlord's transfer or assignment of the L-C Security
Deposit and/or the L-C to such transferee or mortgagee. Any transfer fee with
respect to the foregoing shall be paid by Sublandlord. If and to the extent
Sublandlord advances all or any portion of the Additional Allowance (as defined
in Section 9.3 below) to Subtenant for any Phase of the Sublease Premises, and
as a condition precedent to such advance, the face amount of the Letter of
Credit shall be increased above $1,500,000 on the basis of One and 33/00 Dollars
($1.33) for each Five Dollars ($5.00) of the aggregate Additional Allowance
advanced by Sublandlord to Subtenant. Additionally, if and to the extent that
Sublandlord advances any tenant improvement allowance with respect to any
floor(s) which Subtenant may sublease in Building B or Building C, as
applicable, in accordance with Section 2.8 above, as a condition precedent to
Sublandlord advancing such tenant improvement allowance, Subtenant shall provide
to Sublandlord a letter of credit satisfying all of the requirements of this
Article 6 in the face amount required by Section 2.8 above with respect to the
sublease of any Building B or Building C floors, as applicable. Provided that
Subtenant has neither previously committed an Event of Default under this
Sublease nor is then in default under this Sublease (following the expiration of
all applicable cure periods without cure), the face amount of the L-C shall be
reduced by twenty-percent (20%) per annum on the first anniversary of the Phase
III Rent Commencement Date and on each subsequent anniversary date of the Phase
III Rent Commencement Date, provided that in no event shall the face amount of
the L-C ever be reduced below One Hundred Fifty Thousand Dollars ($150,000) plus
ten percent (10%) of the amount of the increase in the L-C resulting from the
advance of the Additional Allowance by Sublandlord to Subtenant.

Late Delivery of Letter of Credit. As more particularly provided in Section 13.5
below, Subtenant's failure to timely deliver the L-C to Sublandlord in form and
substance satisfactory to Sublandlord and in accordance with the requirements of
Section 6.1 above on or before July 7, 2003 shall constitute a material default
by Subtenant under this Sublease and, if Subtenant thereafter fails to deliver
the L-C in accordance with the provisions of Section 6.1 within two (2) business
days following Sublandlord's written demand for immediate delivery of the L-C,
such failure shall constitute an immediate and uncurable material default by
Subtenant under this Sublease and in such event Sublandlord shall immediately
and without notice be able to pursue all remedies for such default available at
law or in equity including, without limitation, all of the rights and remedies
available under the Master Lease including, without limitation, Section 7.08 of
the Master Lease (but without any of the notice or cure periods set forth in the
Master Lease applying to such default). Anything contained in this Sublease or
the Work Letter attached to this Sublease as Exhibit E to the contrary
notwithstanding, Subtenant and its agents, employees, contractors,
subcontractors, architects and consultants shall have no right to enter the
Sublease Premises for any purpose whatsoever (other than for the sole and
limited purpose of undertaking inspections, measurements and other architectural
requirements, and assessments as provided in the second sentence of Section 3.1
of the Work Letter) or to commence any construction work of any nature
whatsoever in the Sublease Premises unless and until Subtenant delivers the L-C
to Sublandlord as required in Section 6.1 above.

Incorporation of Master Lease by Reference; Assumption.

7.1 Subtenant acknowledges that it has read the Master Lease and is fully
familiar with all terms and conditions of the Master Lease. All of the Articles,
Sections and Exhibits of the Master Lease are incorporated into this Sublease as
if fully set forth in this Sublease except that (i) the Basic Lease Information
provisions entitled "Leased Premises", "Net Rentable Area", "Estimated Term
Commencement Date", "Term", "Annual Base Rent", "Annual Additional Base Rent",
"Security Deposit", "Parking", "Tenant Broker" and "Landlord Brokers" are
deleted in their entirety from the Master Lease as incorporated unto the
Sublease, (ii) Sections 1.01, 1.02, 1.03, 1.04, 1.07, 1.08, 1.09, 1.10, 1.11,
1.22, 1.24, 1.33, 1.37 (except the first sentence thereof), 1.38, 1.40 (except
the first sentence thereof), 1.42, 1.43, 1.44, 1.46, 1.47, 1.48, 1.49, 2.01,
3.01, 3.02, 3.03, 3.05, 3.09, 3.10, 4.01(a)(vi), 4.01(b), 4.01(d), the first,
second and fourth sentences of Section 4.01(e), Sections 4.03, 4.06, 4.07, 5.02,
5.03, 5.07(c)(ii), 5.07(e), the second and third sentences of Section 5.08, the
balance of the first sentence of Section 5.13(a) beginning with the words
"provided that such Mortgage Lender", the words "subject to Section 4.06 hereof"
at the beginning of Section 5.13(c), that portion of the first sentence of
Section 5.15 beginning with the words "and subject to the provisions" and ending
with the words "judgment was obtained", the first sentence of Section 5.19, the
second, seventh, eighth and ninth sentences of Section 7.01 and Tenant's right
to require Landlord to carry earthquake insurance in Section 7.01, Section
7.03(c), the balance of the fourth sentence of Section 7.06 beginning with the
words "and (x)", Sections 7.07(e), 7.07(f), 7.07(g), the balance of Section
7.08(d)(i) beginning with the words "the net present value", Sections 7.11,
7.12, 7.13, 7.14, 7.15, 7.16, 7.17, 7.25, 7.37 and 7.38 and Exhibits A-2, B
(except that Schedules B-4, B-5 and B-6 to Exhibit B to the Master Lease are
expressly incorporated into the Work Letter attached to this Sublease as
Exhibit E), D, E, H, I and L through S, inclusive, are deleted in their entirety
from the Master Lease as incorporated into the Sublease, (iii) the
representations and warranties in the last sentence of Section 4.01(a) and the
first, second, and seventh sentences of Section 5.10(a) of the Master Lease are
made solely by Master Landlord and not by Sublandlord, (iii) any rights of
Sublandlord to extend, contract, expand, cancel or terminate the Master Lease,
any rights of first offer to lease additional space, any rights of first offer
or rights of first refusal or options to purchase Building D and any rights of
self-help and set-off in favor of Sublandlord are deleted from the Master Lease
as incorporated into the Sublease, (iv) the arbitration provisions of Section
7.36 of the Master Lease shall not apply to the determination of whether a
default exists under the Sublease and (v) all references to "Critical Areas" and
"Additional Base Rent" are deleted in their entirety from the Master Lease as
incorporated into the Sublease.

7.2 The term "Landlord" as used in the Master Lease shall refer to "Sublandlord"
hereunder, the term "Tenant" as used in the Master Lease shall refer to
"Subtenant" hereunder, the term "Lease" as used in the Master Lease shall refer
to this Sublease and the term "Leased Premises" as used in the Master Lease
shall refer to the Sublease Premises described herein, except that all
references to "Landlord" shall mean and include both Master Landlord and
Sublandlord in Sections 5.09, 5.11, 5.17(a), 7.04(a) and 7.04(b) (except that
any exceptions to indemnification as to Master Landlord and Sublandlord shall
apply solely to their respective own negligence or willful misconduct) of the
Master Lease, and any indemnification, defense and hold harmless protections
running in favor of the "Landlord Parties" shall also run in favor of
Sublandlord and Sublandlord's employees, agents, contractors, subcontractors,
consultants, officers, directors, parents, subsidiaries, affiliates, members,
managers, constituent partners, invitees and licensees. The definition of
"Tenant Parties" as incorporated into the Sublease shall mean Subtenant and
Subtenant's employees, agents, contractors, subcontractors, consultants,
officers, directors, parents, subsidiaries, affiliates, members, managers,
constituent partners, invitees and licensees.

7.3 If Sublandlord shall actually receive under the Master Lease an abatement of
Rent as to the Sublease Premises (for a period after the Commencement Date),
then Subtenant shall be entitled to receive from Sublandlord a proportionate
share of such abatement calculated as follows: for each rentable square foot to
which the abatement applies and for which Subtenant is obligated to pay Rent
under this Sublease, Subtenant shall receive its proportionate share of such
abatement based on the ratio of the per square foot Rent payable by Subtenant
under this Sublease to the per square foot Rent payable by Sublandlord under the
Master Lease for the Sublease Premises, but in no event in excess of the
abatement actually received by Sublandlord for the Sublease Premises.

7.4 If any provisions of this Sublease expressly conflict with any portion of
the Master Lease as incorporated herein, the terms of this Sublease shall
govern. Subtenant shall assume and perform for the benefit of Sublandlord and
Master Landlord all of Tenant's obligations under the Master Lease provisions as
incorporated herein to the extent that the provisions are applicable to the
Sublease Premises. Notwithstanding anything to the contrary contained in this
Sublease, Sublandlord does not assume the obligations of the Master Landlord
under the Master Lease.

7.5 Subtenant shall be entitled to receive all of the work, services, repairs,
repainting, restoration, the provision of utilities, elevator or HVAC services,
or the performance of any other obligations required of Master Landlord under
the Master Lease with respect to the Sublease Premises or the common areas of
Building D (except to the extent any such obligations were not incorporated by
reference above); provided, however, Sublandlord's sole obligation with respect
thereto shall be to request the same, as requested in writing by Subtenant and
at Subtenant's sole cost and expense. If Master Landlord shall default in any of
its obligations to Sublandlord with respect to the Sublease Premises,
Sublandlord will use reasonable commercial efforts to cause Master Landlord to
perform and observe such obligations (except that Sublandlord shall not be
obligated to commence any legal, arbitration or audit proceedings against Master
Landlord, or utilize any self-help rights, or make any payment of money or other
consideration other than as expressly required of Sublandlord under the Master
Lease), but Sublandlord shall have no liability for failure to obtain the
observance or performance of such obligations by Master Landlord or by reason of
any default of Master Landlord under the Master Lease or any failure of Master
Landlord to act or grant any consent or approval under the Master Lease, or from
any misfeasance or non-feasance of Master Landlord, nor shall the obligations of
Subtenant hereunder be excused or abated in any manner by reason thereof, except
as expressly provided in this Sublease. If Sublandlord elects to commence legal,
arbitration or audit or other proceedings against the Master Landlord to
enforce, or otherwise enforces, Sublandlord's rights under the Master Lease
which are applicable to Subtenant and the Sublease Premises as well as to the
Sublandlord as to the remainder of the Premises, Subtenant shall be responsible
for reimbursing Sublandlord for the reasonable costs of such proceedings,
including, without limitation, reasonable attorneys' fees incurred by
Sublandlord at the following rates: (a) one hundred (100%) percent thereof if
such pertain only to the Sublease Premises; (b) Subtenant's Proportionate Share
if such pertain to the entire Premises; or (c) a proportionate percentage if
such pertain to the Sublease Premises or any part thereof and to a portion of
the Premises other than the Sublease Premises, such reimbursement to be made by
Subtenant to Sublandlord within twenty (20) days after invoice therefor.

7.6 Subtenant shall cooperate with Sublandlord as may be required to obtain from
Master Landlord any such work, services, repairs, repainting, restoration, the
provision of utilities, elevator or HVAC services, or the performance of any of
Master Landlord's other obligations under the Master Lease, provided that in
day-to-day issues, Subtenant shall contact Master Landlord first to obtain the
desired service or item and shall only contact Sublandlord if Master Landlord
fails to perform. This Sublease shall at all times during the Term remain
subject and subordinate to the Master Lease (and to all matters to which the
Master Lease is subject and subordinate) and to all modifications and amendments
to the Master Lease. Sublandlord agrees with Subtenant that so long as Subtenant
is not in default hereunder beyond any applicable notice and/or cure period,
Sublandlord shall not enter into any modification or amendment to the Master
Lease which will prevent or materially adversely affect the use by Subtenant of
the Sublease Premises in accordance with the terms of the Sublease, or increase
the obligations of Subtenant or decrease its rights under the Sublease in any
way materially adversely affecting the Sublease.

Master Lease.

At any time and on reasonable prior notice to Subtenant, Sublandlord can elect
to require Subtenant to perform Subtenant's obligations under this Sublease
directly to Master Landlord, in which event Subtenant shall send to Sublandlord
from time to time copies of all notices and other communications that Subtenant
shall send to and receive from Master Landlord. Subtenant shall not do or permit
to be done anything which would constitute a violation or breach of any of the
terms, conditions or provisions of the Master Lease or which would cause the
Master Lease to be terminated or forfeited by virtue of any rights of
termination or forfeiture reserved by or vested in Master Landlord. If the
Master Lease terminates, this Sublease shall terminate and the parties shall be
relieved from all liabilities and obligations under this Sublease; except that
if this Sublease terminates as a result of a default of one of the parties under
this Sublease or the Master Lease, the defaulting party shall be liable to the
non-defaulting party for all damage suffered by the non-defaulting party as a
result of the termination; provided, however, that in no event shall either
party be liable for special, consequential or punitive damages.

Acceptance of Sublease Premises; Allowances.

Acceptance of Sublease Premises "AS IS.

"



The Sublease Premises shall be delivered to Subtenant broom clean in "AS-IS and
WITH ALL FAULTS" condition and without any representations and warranties with
respect thereto by Sublandlord, its agents, officers, directors, employees,
consultants or attorneys. Subtenant acknowledges and agrees that Sublandlord and
its agents, officers, directors, employees, consultants and attorneys have made
no representations, warranties or promises of any nature whatsoever with respect
to Building D, the Project, Building C, Building B, the Complex, the Sublease
Premises or any improvements located therein. The taking of possession of any
portion of the Sublease Premises (or any sublease premises in Buildings B
or Building C) by Subtenant shall be conclusive evidence that Subtenant accepts
the same "AS IS and WITH ALL FAULTS" and that the Sublease Premises, the Project
and the Building are suited for the use intended by Subtenant and are in good
and satisfactory condition at the time such possession was taken. Subtenant
represents and warrants to Sublandlord that (a) Subtenant's sole intended use of
the Sublease Premises is for general office use, call center use, consumer
lending and related business purposes, and (b) prior to executing this Sublease,
Subtenant has made such investigations as it deems appropriate with respect to
the suitability of the Sublease Premises for its intended use and has determined
that the Sublease Premises are suitable for such intended use. Sublandlord shall
have no obligation whatsoever to construct any Tenant Improvements or other
improvements for Subtenant or to repair or refurbish the Sublease Premises. All
Tenant Improvements (as defined in the Work Letter) and all alterations,
additions and improvements to the Sublease Premises shall be at Subtenant's sole
cost and expense without contribution or reimbursement from Sublandlord or
Master Landlord (except to the extent of the Tenant Improvement Allowance
provided for in Section 9.2 below and the Additional Allowance provided for in
Section 9.3 below).

Tenant Improvement Allowance. Provided that Subtenant is not in default of this
Sublease or the Work Letter (following the expiration of all applicable cure
periods without cure) Sublandlord shall provide Subtenant with the sum equal to
Thirty-Seven and 50/00 Dollars ($37.50) per RSF of the Sublease Premises plus an
additional One Hundred Thousand Dollars ($100,000) for work on the ground floor
lobby of Building D (the "Lobby Allowance") (collectively, the "Tenant
Improvement Allowance") for Subtenant's design and construction of Subtenant's
initial tenant improvements within the Sublease Premises (collectively, the
"Tenant Improvements"). The Tenant Improvement Allowance shall first be used to
pay for the cost of Subtenant's space plan, construction drawings and working
drawings, architectural, engineering and design fees and costs, permit and
approval fees and costs, actual contractor costs and charges for materials and
labor, contractor's profit, overhead and general conditions costs and other
customary and reasonable hard and soft costs of designing, installing and
constructing the Tenant Improvements (collectively, the "Tenant Improvement
Costs").

Master Landlord TI Allowance and Lobby Allowance.

Subtenant acknowledges that Thirty Dollars ($30.00) per RSF of the Tenant
Improvement Allowance plus the $100,000 Lobby Allowance is being funded by
Master Landlord to Sublandlord pursuant to the terms and provisions of the
Master Lease (the "Master Landlord TI Allowance"), that use of the Master
Landlord TI Allowance is expressly limited to reimbursement of actual Tenant
Improvement Costs and that no portion of the Master Landlord TI Allowance can be
used for furniture and furniture reconfiguration, furnishings, equipment,
cabling, wiring, moving expenses, existing lease cancellation costs,
construction manager fees, project manager fees, and relocation consultant
costs, and other similar costs and expenses (collectively, "Non TI-Costs").
Subtenant acknowledges and agrees that if the actual Tenant Improvement Costs
are less than Thirty Dollars ($30.00) per RSF for the Subleased Premises, then
Sublandlord shall only be obligated to disburse the Master Landlord TI Allowance
in an amount up to the actual Tenant Improvement Costs and no more. Anything
contained in this Sublease or the Work Letter to the contrary notwithstanding,
Subtenant acknowledges and agrees that Sublandlord shall have no obligation to
pay all or any portion of the Master Landlord TI Allowance portion of the Tenant
Improvement Allowance to Subtenant unless and until Sublandlord receives payment
of the Master Landlord TI Allowance owing by Master Landlord to Sublandlord
under the Master Lease with respect to the Sublease Premises.



Allowance Above Master Landlord TI Allowance.

Sublandlord acknowledges and agrees that if and to the extent the entire $37.50
per RSF Tenant Improvement Allowance is not applied to Tenant Improvement Costs,
then up to Seven and 50/00 Dollars ($7.50) per RSF of the Tenant Improvement
Allowance (that is, the portion of the Tenant Improvement Allowance over and
above the Master Landlord TI Allowance) (but expressly excluding any portion of
the Lobby Allowance) may be used by Subtenant to pay Non TI-Costs or be applied
by Subtenant against Base Rent due under the Sublease.



Phased Disbursement; Conditions to Disbursement.

Subject to the foregoing, the Tenant Improvement Allowance shall be disbursed to
Subtenant on a phased basis with respect to Phase I, Phase II, Phase III and the
Expansion Premises on the basis of the RSF in each such Phase on the following
bases. The Tenant Improvement Allowance as to each Phase and the Expansion
Premises shall be disbursed by Sublandlord in three (3) installments of
Twenty-Five Percent (25%), Twenty-Five Percent (25%) and Fifty Percent (50%),
with the first installment of 25% ("1st Installment") being payable on the date
which is the later to occur of (I) ten (10) business days following the date on
which Master Landlord is required to pay the First Installment (as defined in
Section 4.2(a) of the Work Letter attached to the Master Lease as Exhibit B) to
Sublandlord or (ii) seventy (70) days following the Delivery Date as to the
applicable Phase or the Expansion Premises (with such later date being the "1st
Installment Payment Date"), the second installment of 25% (the "2nd
Installment") being payable on the date which is thirty (30) days following the
1st Installment Payment Date and the third installment of 50% (the "3rd
Installment") being payable upon "Completion of the Tenant Improvements" (as
defined below), provided that each and all of the conditions precedent set forth
below in this Section 9.2 are satisfied in full. The conditions precedent to
disbursement of each of the 1st Installment, the 2nd Installment and the 3rd
Installment shall include all of the following: (a) Subtenant is not in default
under this Sublease or the Work Letter (following the expiration of all
applicable cure periods without cure), provided that the applicable portion of
the Tenant Improvement Allowance shall be disbursed upon Subtenant curing any
such default; (b) Subtenant has entered into a general construction contract for
the Tenant Improvements which has been reasonably approved by Sublandlord as
provided in the Work Letter; (c) Subtenant has commenced and is diligently
pursuing the completion of the Tenant Improvements; and (d) Subtenant has
delivered to Sublandlord, at least ten (10) days prior to the applicable date
for disbursement of the 1st Installment, the 2nd Installment or the 3rd
Installment, a certified statement from Subtenant's architect certifying that
Subtenant has installed the Tenant Improvements in the applicable Phase (or in
the Expansion Premises) in an amount at least equal to the amount of the
applicable Installment plus any previous Installments paid. In addition to the
foregoing conditions precedent, the disbursement of the 1st Installment shall be
conditioned upon Subtenant delivering to Sublandlord a conditional waiver and
release of lien upon progress payment (in the form prescribed by California
Civil Code Section 3262 ("Section 3262")) from Subtenant's general contractor
("Contractor") and from each subcontractor ("Subcontractor") for which payment
is then being sought in the amount of the 1st Installment, and disbursement of
the 2nd Installment shall be conditioned upon Subtenant delivering a conditional
waiver and release of a lien upon progress payment in the form prescribed by
Section 3262 from the Contractor and each Subcontractor for which payment is
then being sought in the amount of the 2nd Installment together with an
unconditional waiver and release of lien upon progress payment in the form
prescribed by Section 3262 from the Contractor and each Subcontractor with
respect to the 1st Installment. Sublandlord shall not be obligated to disburse
the 3rd Installment until "Completion of the Tenant Improvements" (defined
below) has occurred. For purposes of this Sublease and the Work Letter,
"Completion of the Tenant Improvements" shall mean the date on which the last of
the following conditions has been satisfied in full: (A) Sublandlord has
inspected the Sublease Premises and determined that the Tenant Improvements are
substantially complete; (B) Subtenant has obtained all required certificates of
occupancy for use and operation of the Premises and delivered copies of such
certificates to Sublandlord; (C) Subtenant has obtained an executed
unconditional waiver and release upon final payment in the form prescribed by
Section 3262 from its Contractor and all Subcontractors and delivered complete
copies thereof to Sublandlord; (D) Subtenant's architect has issued certificates
of final completion with respect to all Tenant Improvements and Sublandlord has
been provided with copies of the same; (E) Subtenant has recorded a Notice of
Completion in the Office of the Alameda County Recorder in accordance with
Section 3093 of the California Civil Code and provided Sublandlord with a copy
of the same and; (F) the time period for filing any mechanics' liens with
respect to the Tenant Improvements has expired without the filing of any liens.
Notwithstanding the foregoing time periods for payment of the applicable Tenant
Improvement Allowance, Subtenant shall have the right to make its application
for the Tenant Improvement Allowance at any time prior to the second anniversary
of the Delivery Date as to the applicable Phase or the Expansion Premises.
Sublandlord shall have no obligation to make any disbursement of the Tenant
Improvement Allowance for Non-TI Costs until (x) Completion of the Tenant
Improvements and (y) receipt by Sublandlord of copies of invoices marked "paid"
with respect to all Non-TI Costs for which Subtenant is requesting
reimbursement.



Additional Allowance. In addition to Sublandlord's payment of the Tenant
Improvement Allowance to Subtenant as set forth in Section 9.2 above, provided
that Subtenant is not in default under this Sublease or the Work Letter
(following the expiration of all applicable cure periods without cure),
Subtenant, upon written notice to Sublandlord, may elect to have Sublandlord
contribute up to an additional Five Dollars ($5.00) per RSF for each of Phase I,
Phase II and Phase III and the Expansion Premises for Tenant Improvement Costs
and/or Non TI-Costs (the "Additional Allowance"). The Additional Allowance shall
be disbursed to Subtenant on a Phased basis in the same manner as the Tenant
Improvement Allowance is disbursed under Section 9.2 above. If Subtenant elects
to draw down the Additional Allowance, Subtenant shall reimburse Sublandlord for
the Additional Allowance pursuant to monthly payments (due on the same dates and
as part of Base Rent for Phase I, Phase II, Phase III and the Expansion
Premises) amortized over the Term of the Sublease beginning on the applicable
Rent Commencement Date as to each such Phase at the rate of Ten Percent (10%)
per annum, compounded annually. Accrued interest at such rates on amounts
advanced for any period prior to the applicable Rent Commencement Date as to a
given Phase shall be added to the Additional Allowance for purposes of
calculation of Subtenant's monthly reimbursement payment hereunder. Anything
contained in this Sublease or the Work Letter to the contrary notwithstanding,
Subtenant acknowledges and agrees that Sublandlord shall have no obligation to
make the Additional Allowance available to Subtenant unless and until
Sublandlord receives payment of the Additional Tenant Allowance (as defined in
Section 1.01 of the Work Letter) from Master Landlord with respect to the
Sublease Premises. No portion of the Additional Allowance as to a given Phase or
the Expansion Premises shall be disbursed by Sublandlord to Subtenant unless and
until the applicable 1st Installment Payment Date.

Use; Sublandlord's Trade Names; Parking; Signage; Roof Rights; Generator; BART
Shuttle.

Use.

Subtenant agrees that the Sublease Premises shall be used by Subtenant (and its
permitted assignees and subtenants) solely for general office use, call center
use, consumer lending and related business purposes, and for no other use,
business or purpose whatsoever. Sublandlord shall not sublease any portion of
Building D to any subtenant whose principal business is consumer lending.



No Use of Trade Names. Subtenant agrees that it shall not, without Sublandlord's
prior written consent which consent may be withheld in Sublandlord's sole and
absolute discretion, use the names, characters, artwork, designs, trade names,
copyrighted materials, trademarks or services marks of Sublandlord, its parent,
affiliated or subsidiary companies, employees, directors, shareholders, assigns,
successors or licensees (a) in any advertising, publicity or promotion or (b) in
any manner other than expressly in accordance with this Sublease. Sublandlord
agrees that it shall not, without Subtenant's prior written consent, which
consent may be withheld in Subtenant's sole and absolute discretion, use the
names, characters, artwork, designs, trade names, copyrighted materials,
trademarks or service marks of Subtenant, its parent, affiliated or subsidiary
companies, employees, directors, shareholders, assigns, successors or licensees
(a) in any advertising, publicity or promotion or (b) in any manner other than
expressly in accordance with this Sublease, except that Sublandlord may disclose
the fact that Subtenant is its subtenant at Pleasanton Corporate Commons.

Parking. Subtenant shall have the non-exclusive right at no cost to the
Subtenant to use up to Five (5) unreserved vehicle parking spaces in parking
facilities serving Building D for every 1,000 RSF of the Sublease Premises
occupied by Subtenant, subject to all parking rules and regulations promulgated
by Master Landlord from time to time. Notwithstanding the foregoing, Subtenant
shall reasonably cooperate with Sublandlord at Sublandlord's request to monitor
and ensure that Subtenant and its employees, agents, Strategic Partners (as
defined in Section 12.3 below), invitees and licensees do not exceed this
parking ratio of five (5) unreserved parking spaces per 1,000 RSF of the
Sublease Premises occupied by Subtenant including, without limitation,
instituting (i) a parking program and parking rules reasonably approved by
Master Landlord and Sublandlord requiring parking stickers for all of
Subtenant's employees and Strategic Partners and the imposition of fines and/or
towing requirements for Subtenant's employees and Strategic Partners violating
the parking program or parking rules and/or (ii) in Sublandlord's sole and
absolute discretion but at Sublandlord's sole cost and expense, a valet parking
program with respect to not more than seventy-five (75) vehicle parking spaces
to ensure that this 5/1,000 parking ratio is met (but not any parking ratio
greater than 5/1000). Subtenant, at its sole cost and expense, may elect to
attempt to increase the parking ratio to Five and One-Half (5.5) unreserved
vehicle parking spaces per 1,000 RSF of the Sublease Premises if and only if
Subtenant contracts with a reputable parking operator and/or valet service
reasonably approved by Sublandlord, subject to Master Landlord's written consent
and Master Landlord's express written confirmation to Sublandlord that such
increased parking ratio shall not reduce Sublandlord's parking ratios for
Building D and the balance of the Complex; provided, however, that Sublandlord
makes no representation or warranty with respect to Subtenant's ability to
achieve a parking ratio of 5.5 unreserved vehicle parking spaces per 1,000 RSF
of the Sublease Premises occupied by Subtenant. If and to the extent that
Subtenant subleases any space in Building B or Building C, as applicable,
Subtenant shall have the non-exclusive right at no cost to Subtenant to use up
to Three and 4/10ths (3.4) unreserved vehicle parking spaces in the surface
parking lot serving Building B or Building C, as applicable, for every 1,000 RSF
of the Sublease Premises in Building B or Building C, as applicable, occupied by
Subtenant.

Signage. Subject to compliance with all applicable requirements and restrictions
of the Master Lease and Subtenant obtaining the Master Landlord's consent to the
following signage, and provided Subtenant is then leasing at least four (4) full
floors in Building D, Subtenant shall have the right to (i) install standard
building signage, (ii) install one parapet sign on one side of Building D
selected by Subtenant (provided that Subtenant shall have the right to install
two (2) parapet signs on two (2) sides of Building D selected by Subtenant if
Subtenant has leased the Expansion Premises) and (iii) eighty percent (80%) of
existing monument signage and interior building signage (or such higher
percentage of such signage as may relate to Subtenant's percentage occupancy of
Building D) in or with respect to Building D. If Subtenant leases at least two
(2) full floors in Building B or Building C, as applicable, then the sublease
between Sublandlord and Subtenant for Building B or Building C, as applicable,
shall provide, subject to the compliance with all applicable provisions and
restrictions of the Building B Lease or Building C Lease, as applicable, and
Subtenant obtaining Master Landlord's consent to the following signage, that
Subtenant shall have the right to (i) install standard building signage, (ii)
install one parapet sign on one side of Building B or Building C, as applicable,
selected by Subtenant (provided that if Subtenant subleases less than three (3)
full floors of Building B or Building C, as applicable, Sublandlord shall have
the right to designate the side of Building B or Building C, as applicable, on
which the parapet sign shall be located but if Subtenant subleases three (3) or
more full floors in Building B or Building C, as applicable, Subtenant shall
have the right to designate the side of Building B or Building C, as applicable,
on which the parapet sign shall be located) and (iii) Subtenant's proportionate
share (based on the RSF of space leased in Building B or Building C, as
applicable, by Subtenant over the total RSF of Building B or Building C, as
applicable) of existing monument signage and interior building signage in or
with respect to Building B or Building C, as applicable. All of Subtenant's
exterior signage and exterior graphics of any kind or character shall comply in
all respects with all applicable Legal Requirements, and shall be subject to the
review and approval of the City of Pleasanton, as necessary, and any other
applicable municipality having jurisdiction over the Project. All signs shall be
installed and maintained at Subtenant's sole cost and expense. Upon the
expiration or earlier termination of the Term, subject to compliance with
applicable Legal Requirements, Subtenant shall remove all of its signage on or
about Building D (or Building B or Building C, as applicable) and restore any
damage resulting from such removal, all at Subtenant's sole cost and expense.
Subject to the Master Landlord's consent, Subtenant is granted exclusive signage
on Building D with respect to firms whose principal business is consumer
lending.

Rooftop Rights. Subject to compliance with all applicable requirements and
restrictions of the Master Lease including, without limitation, the provisions
of Section 5.19 of the Master Lease (other than the first sentence of Section
5.19) and Subtenant obtaining Master Landlord's consent thereto, Subtenant shall
have the right to install one satellite dish on the roof of Building D (and one
satellite dish on the roof of Building B or Building C, as applicable, if
Subtenant subleases at least two (2) full floors in Building B or Building C, as
applicable), in locations reasonably designated by Sublandlord.

Generator. Upon Subtenant's written request delivered to Sublandlord on or
before July 15, 2003, Sublandlord shall sell and convey to Subtenant, without
any warranty or guaranty except as to title and no prior liens, at the then
market price therefor (but in no event greater than fifty percent (50%) of
Sublandlord's initial purchase price therefor when new), one generator capable
of supplying at least Seven Hundred Fifty (750) KVAs of building standard
generator service to the Sublease Premises (the "Generator"). Subtenant, at
Subtenant's sole cost and expense, and subject to the Master Landlord's prior
consent (and Sublandlord's reasonable prior written consent with respect to the
location of the Generator within the Project), shall obtain all necessary
permits and approvals for installation of the Generator, and Subtenant shall
install, repair and maintain the Generator in first-class condition in
compliance with all Legal Requirements. Upon the expiration or earlier
termination of the Term, subject to compliance with all Legal Requirements,
Subtenant shall remove the Generator from the Project and restore any damage
resulting from such removal, all at Subtenant's sole cost and expense.

BART Shuttle. At all times during the Term of this Sublease and the Extended
Term (if any), Sublandlord, at Sublandlord's or Master Landlord's sole cost,
shall provide bus shuttle service between the Complex and the Hacienda BART
Station and the Tassajara Road Park/Ride Lot on a schedule reasonably agreed to
by Sublandlord and Subtenant which shall provide shuttle service Monday through
Friday (holidays excepted) for approximately (but no more than) three (3) hours
during morning commute hours and approximately (but no more than) three (3)
hours during evening commute hours for use by Subtenant's employees, licensees
and invitees, Sublandlord's employees, licensees and invitees and other
subtenants (and their respective employees, licensees and invitees) of
Sublandlord in the Complex. Subtenant acknowledges and agrees that Sublandlord
presently provides this shuttle service through WHEELS, a service provided by
and through Alameda County. Subtenant further acknowledges and agrees that
Sublandlord may substitute another comparable shuttle service provider
reasonably designated by Sublandlord or, at Sublandlord's election by Master
Landlord, in lieu of WHEELS to provide bus shuttle service between the Hacienda
BART Station and the Tassajara Road Park/Ride Lot and the Complex.

Compliance With Laws and Regulations; Prohibited Actions.

11.1 Subtenant, at its sole cost and expense, shall promptly comply with all
local, state or federal laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereinafter be in force,
including, without limitation, the Americans with Disabilities Act, 42 U.S.C. 12
101 et seq. and any governmental regulations relating thereto, including,
without limitation any required alterations for purposes of "public
accommodations" under such statute, Title 24 of the California Administrative
Code and similar federal, state and local laws and regulations (collectively,
the "ADA"). Subtenant shall not use or permit the Sublease Premises to be used
in any manner nor do any act which would increase the existing rate of insurance
on Building D or Master Premises or cause the cancellation of any insurance
policy covering Building D or the Master Premises, nor shall Subtenant permit to
be kept, used or sold, in or about the Sublease Premises or Building D, any
article which may be prohibited by the standard form of fire insurance policy.
Subtenant shall not during the Term (i) commit or allow to be committed any
waste upon the Sublease Premises, or any public or private nuisance in or around
the Project, Building D or the Sublease Premises, (ii) allow any sale by auction
upon the Sublease Premises, (iii) place any loads upon the floor, walls, or
ceiling of the Sublease Premises which endangers Building D, (iv) use any
apparatus, machinery or device in or about the Sublease Premises which will
cause any substantial noise or vibration or in any manner damage Building D, (v)
place any harmful liquids in the drainage system of the Project or Building D or
in the soils surrounding the Project or Building D, or (vi) disturb or
unreasonably interfere with other tenants of Building D. If any of Subtenant's
office machines or equipment disturbs the quiet enjoyment of any other tenant in
Building D, then Subtenant shall provide adequate insulation, or take such other
action as may be necessary to eliminate the disturbance, all at Subtenant's sole
cost and expense.

11.2 Subtenant shall not generate, use, manufacture, keep, store, refine,
release, discharge or dispose of any substance or material that is described as
a toxic or hazardous substance, waste or material or a pollutant or contaminant
by any federal, state or local law, ordinance, rule or regulation now or
hereafter in force, as amended from time to time, in any way relating to or
regulating human health or safety or industrial hygiene or environmental
conditions or pollution or contamination (including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601,
et seq., the Solid Waster Disposal Act , 42 U.S.C. 6901, et seq., the Toxic
Substances Control Act, 15 U.S.C. 2601, et seq., the Clean Water Act, and 33
U.S.C. 1251, et seq., the Hazardous Substance Account Act, California Health and
Safety Code Secs. 25300 et seq., the Hazardous Waste Control Act, California
Health and Safety Code Secs. 25100 et seq., and the Porter-cologne Water Quality
Control Act, California Water Code Secs. 13000, et seq. all as amended)
including, without limitation, PCBs, oil and petroleum products, asbestos and
asbestos-containing materials and radioactive materials (collectively,
"Hazardous Substances"), on, under or near the Sublease Premises or Building D,
except that Subtenant may use Hazardous Substances on the Sublease Premises that
are incidental to general office use (such as photocopier toner) provided such
use is in compliance with laws and prudent business practices. Subtenant shall
not cause or permit any waste material or refuse to be dumped upon or remain
upon any part of Building D outside the Sublease Premises, nor shall Subtenant
cause or allow any materials, supplies, equipment, finished products or
semi-finished products or articles of any nature to be stored upon or remain
upon Building D outside the Sublease Premises. Subtenant agrees to indemnify
Master Landlord and Sublandlord against and hold Master Landlord and Sublandlord
harmless from any and all loss, cost, liability, claim, damage, and expense
including, without limitation, reasonable attorneys' fees and disbursements,
incurred in connection with or arising from the generation, use, manufacture,
storage, disposal or release of any Hazardous Substances by Subtenant or any
person claiming through or under Subtenant or any contractor, agent, employee,
visitor, assign or licensee of Subtenant, on or about Building D throughout the
Term.

11.3 Sublandlord shall make reasonable request to Master Landlord for copies of
the applicable approvals of the completed shell and core of Building D for each
of Phase I, Phase II, Phase III and the Expansion Premises. If available from
Master Landlord, Sublandlord shall provide Subtenant with Master Landlord's
written details of emergency procedures for Building D and the Project.

Sub-Subletting.

12.1 Subject to Subtenant obtaining the consent of Master Landlord and
Sublandlord, which consent shall not be unreasonably withheld, conditioned or
delayed on the part of Sublandlord, Subtenant shall have the right to assign
this Sublease or to sub-sublease the Sublease Premises in accordance with the
provisions of Section 5.07 of the Master Lease (other than Sections 5.07(c)(ii)
and 5.07(e) which are not incorporated into this Sublease) and this Section 12.
The failure of Sublandlord to respond in writing to Subtenant's written request
to assign the Sublease or sub-sublease all or a portion of the Sublease Premises
within fourteen (14) days following such written request (which written request
shall be accompanied by all of the information and documents required by Section
5.07(b) of the Master Lease), shall be deemed approval by Sublandlord (but not
by Master Landlord). Without limiting the reasons upon which Sublandlord could
reasonably withhold its consent, Sublandlord may reasonably withhold its consent
if Sublandlord does not (i) approve a change in the permitted use of the
Sublease Premises, (ii) the proposed physical subdivision of the Sublease
Premises or the construction of a multi-tenant corridor (unless such
multi-tenant corridor is constructed entirely within the boundaries of the
Sublease Premises) or (iii) the creditworthiness or business reputation of the
new sub-subtenant or assignee. Such assignment or sub-sublease shall be subject
to all of the terms and conditions of the Master Lease and this Sublease, and
Subtenant shall remain primarily liable under this Sublease notwithstanding any
sub-sublease or assignment. In connection with any assignment or sub-subletting,
Sublandlord shall have the right to review and approve the current financial
statements of Subtenant and any proposed sub- subtenant. Fifty Percent (50%) of
any profit realized by Subtenant as a result of such sub-subleasing (after first
deducting Subtenant's reasonable costs associated therewith, including only
brokerage fees and commissions, reasonable attorneys' fees and the cost of
remodeling or otherwise improving or altering the Sublease Premises for said
sublessee), shall be paid to Sublandlord after appropriate sharing, if any, with
the Master Landlord.

12.2 Notwithstanding the provisions of Section 12.1 above, subject to Subtenant
obtaining the consent of the Master Landlord under Section 5.07 of the Master
Lease, Subtenant shall be entitled, without further consent from Sublandlord, to
assign this Sublease or sublet all or a portion of the Sublease Premises to (a)
an Affiliate (defined below) of Subtenant, (b) to the surviving entity in
connection with any merger, consolidation or reorganization of Subtenant or (c)
to the purchaser of all or substantially all of the assets of Subtenant and
Subtenant's business provided that in each instance under (a), (b) and (c)
above, (i) such assignee or subtenant has a net worth (determined in accordance
with generally accepted accounting principles consistently applied) of at least
One Hundred Million Dollars ($100,000,000) (exclusive of goodwill) both
immediately prior to and immediately following the consummation of such
assignment or subletting and (ii) Subtenant notifies Sublandlord of the same
within ten (10) days after such event, provided that the foregoing shall not
relieve Subtenant of any of its liabilities or obligations under this Sublease.
For purposes of this Sublease, the term "Affiliate" shall mean any entity
controlling, controlled by or under common control with Subtenant, and the term
"Control" shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such controlled person
or entity.

12.3 Subject to the terms and provisions of the Master Lease and Subtenant
obtaining the consent of Master Landlord, Subtenant may allow Strategic Partners
(defined below) of Subtenant to occupy portions of the Sublease Premises without
obtaining Sublandlord's consent under Section 12.1 above provided (i) such
occupancy is for less than twenty-five percent (25%) of the RSF of the Sublease
Premises, (ii) such occupancy does not constitute an assignment or sublease and
such Strategic Partners have no rights under this Sublease, (iii) such occupancy
is for less than one (1) year, (iv) such occupancy is subject to all of the
terms and conditions of this Sublease and (v) written notice thereof is given to
Sublandlord at least ten (10) business days prior to the date such occupancy is
the commence. As used herein, the term "Strategic Partners" shall mean only
those persons or entities providing a direct business service to Subtenant or an
Affiliate (as defined in Section 12.2 above) or in which Subtenant or an
Affiliate has a material continuing financial interest and shall be of a
character and reputation consistent with the types of persons or entities
generally providing similar types of services in the consumer lending industry.
Occupancy of portions of the Sublease Premises by Subtenant's Strategic Partners
shall not relieve Subtenant of any of its liabilities or obligations under this
Sublease.

12.4 Subject to the terms and provisions of the Master Lease and Subtenant
providing written notice of such subleasing to Master Landlord, so long as
Subtenant is itself actually occupying at least fifty percent (50%) of the
Sublease Premises, notwithstanding the provisions of Section 12.1 above,
Sublandlord hereby consents to Subtenant subleasing up to (but not more than)
twenty-five percent (25%) of the RSF of the Sublease Premises to Closing
Services, Inc., a Delaware corporation which is an Affiliate of Subtenant and
the wholly-owned subsidiary of Subtenant, provided that the foregoing consent
shall not relieve Subtenant of any of its liabilities or obligations under this
Sublease. The foregoing consent shall be revoked if Closing Services, Inc.
ceases to be a wholly-owned subsidiary of Subtenant. Subtenant agrees to certify
to Sublandlord and Master Landlord from time to time as reasonably requested by
Sublandlord and Master Landlord that Closing Services, Inc. is and remains a
wholly-owned subsidiary of Subtenant.

Defaults and Remedies.

13.1 Upon any default by Subtenant under this Sublease or any default under the
Master Lease, Sublandlord shall have all rights and remedies available at law or
in equity, including, without limitation, all of the rights and remedies
described in the Master Lease, including, without limitation, Section 7.08 of
the Master Lease. In addition to or in combination with the foregoing remedies,
if Subtenant is in default of this Sublease (following the expiration of all
applicable cure periods without cure) on the Phase I Delivery Date, the Phase II
Delivery Date, the Phase III Delivery Date or the delivery date as to the
Expansion Premises, then Sublandlord, in its sole and absolute discretion, may
elect not to deliver the applicable Phase of the Sublease Premises or the
Expansion Premises to Subtenant unless and until Subtenant has cured such
default in full (in which event Sublandlord's election to delay such delivery
date shall not affect or extend the applicable Rent Commencement Date as to such
Phase or the Expansion Premises).

13.2 Any holdover by Subtenant of any portion of the Sublease Premises beyond
the scheduled expiration date shall result in the payment of monthly holdover
rent equal to One Hundred Fifty Percent (150%) of the amount of Base Rent and
Additional Rent payable by Subtenant during the last month of the Sublease Term
under this Sublease plus any other sums payable by Sublandlord pursuant to
Section 7.17 of the Master Lease or otherwise. Notwithstanding the foregoing,
Subtenant shall have no right to holdover any portion of the Sublease Premises
without the consent of Sublandlord.

13.3 In the event of a non-monetary default by Subtenant under the Sublease,
Subtenant shall have the same notice and cure rights provided for in the Master
Lease as Sublandlord would have for a similar default under the Master Lease,
except that Subtenant's time to cure shall not exceed Seventy-Five Percent (75%)
of the corresponding time under the Master Lease.

13.4 Sublandlord shall promptly notify Subtenant in writing of any default by
either Sublandlord or Master Landlord under the terms and conditions of the
Master Lease that affects Subtenant's rights under this Sublease.

13.5 In accordance with the provisions of Section 6.3 above, Subtenant's failure
to timely deliver the L-C to Sublandlord in accordance with the requirements of
Section 6.1 above on or before July 7, 2003 shall constitute a material default
by Subtenant under this Sublease and, if Subtenant thereafter fails to deliver
the L-C in accordance with the provisions of Section 6.1 within two (2) business
days following Sublandlord's written demand for immediate delivery of the L-C,
such failure shall constitute an immediate and uncurable material default by
Subtenant under this Sublease and in such event Sublandlord shall immediately
and without notice be able to pursue all remedies for such default available at
law or in equity including, without limitation, all of the rights and remedies
available under the Master Lease including, without limitation, Section 7.08 of
the Master Lease (but without any of the notice or cure periods set forth in the
Master Lease applying to such default).

Alterations.

14.1 Subtenant shall not make any alterations, additions or improvements
(collectively, "Alterations") in or to the Sublease Premises or make changes to
locks on doors or add, disturb or in any way change any plumbing or wiring
without obtaining the prior written consent of Sublandlord and Master Landlord.
Any Alterations must be done in full compliance with the provisions of Section
5.08 of the Master Lease and all other applicable provisions of the Master
Lease; provided, however, that in all instances concerning Sublandlord's
approval of Subtenant's Alterations, the time period in which Sublandlord shall
have to grant or withhold its consent to such Alterations shall equal One
Hundred Fifty Percent (150%) (rounded up to the next full day) of the
corresponding time period under the Master Lease (i.e., if Master Landlord has
ten (10) business days to approve an Alteration, Sublandlord shall have fifteen
(15) business days in which to approve the same Alteration). All Alterations
shall be made at Subtenant's sole cost and expense and by contractors or
mechanics approved by Sublandlord and Master Landlord, shall be made at such
times and in such manner as Sublandlord may from time to time designate, and
shall become the property of Sublandlord without its obligation to pay for such
Alterations. All work with respect to any Alterations shall be performed in a
good and workmanlike manner, shall be of a quality equal to or exceeding the
then existing construction standards for Building D and shall be constructed in
compliance with all plans approved by Sublandlord and Master Landlord.
Alterations shall be diligently prosecuted to completion to the end that the
Sublease Premises shall be at all times a complete unit except during the period
necessarily required for such work. All Alterations shall be made strictly in
accordance with all laws, regulations and ordinances relating thereto, including
all building codes and regulations and the ADA. Subtenant, at its sole cost and
expense, shall obtain any and all permits and consents of applicable
governmental authorities (collectively "Permits") in connection with all
Alterations. Subtenant shall be liable to Sublandlord and Landlord for the
reasonable costs of any improvements to the Project and Building D (whether or
not on the Sublease Premises) which may be required as a consequence of
Subtenant's Alterations. Before commencing any alterations, additions or
improvements costing in excess of Fifty Thousand Dollars ($50,000), Subtenant,
at Subtenant's cost, shall obtain and deliver to Sublandlord a performance bond
and a labor and materials payment bond for the benefit of Sublandlord, issued by
a corporate surety licensed to do business in California and acceptable to
Sublandlord, each in the amount of One Hundred Twenty-Five Percent (125%) of the
cost of the work in a form satisfactory to Sublandlord. No Work or interior
improvements installed in the Sublease Premises may be removed unless the same
are promptly replaced with Work or interior improvements of the same or better
quality. Sublandlord hereby reserves the right to require any contractor,
subcontractor or materialman working in or providing materials to the Sublease
Premises to provide lien waivers and liability insurance covering the
Alterations to the Sublease Premises. Subtenant shall give Master Landlord and
Sublandlord ten (10) days written notice prior to the commencement of any
Alterations and shall allow Master Landlord and Sublandlord to enter the
Sublease Premises and post appropriate notices to avoid liability to contractors
or material suppliers for payment for any Alterations. All Alterations shall
remain in and be surrendered with the Sublease Premises as a part thereof at the
termination of this Sublease, without disturbance, molestation or injury,
provided that each of Master Landlord and/or Sublandlord may require any
Alterations to be removed upon termination of this Sublease in their sole and
absolute discretion. In such event, all expenses to remove said Alterations and
to restore the Sublease Premises to normal building standards shall be paid by
Subtenant.

Indemnification.

Subtenant shall indemnify, defend and hold Sublandlord and Master Landlord and
their respective employees, agents, contractors, subcontractors, consultants,
officers, directors, parents, subsidiaries, affiliates, members, managers,
constituent partners, invitees and licensees harmless from all claims, damages,
losses, liabilities, costs and expenses, including, without limitation, any sums
for which Sublandlord may be liable to Master Landlord under any indemnity or
hold harmless in the Master Lease ("Master Lease Indemnity") and reasonable
attorneys' fees and costs, arising from: (a) Subtenant's use of the Sublease
Premises or the conduct of its business or any activity, work, or thing done,
permitted or suffered by Subtenant in or about the Sublease Premises, (b) any
breach or default in the performance of any obligation to be performed by
Subtenant under the terms of this Sublease (or any consents thereto) and (c) any
act, neglect, fault or omission of Subtenant or of its directors, officers,
agents, employees, licensees or invitees, provided that, except for a Master
Lease Indemnity, in no event shall Subtenant be liable for special,
consequential or punitive damages. In case any action or proceeding shall be
brought against Sublandlord by reason of any such claim, Subtenant upon notice
from Sublandlord shall defend the same at Subtenant's expense by counsel
approved in writing by Sublandlord. To the fullest extent permitted by law,
Subtenant, as a material part of the consideration to Sublandlord, hereby
assumes all risk of and waives all claims against Sublandlord with respect to
damage to property or injury to persons in, upon or about the Sublease Premises
from any cause whatsoever except that which is caused by the failure of
Sublandlord to observe any of the terms and conditions of this Sublease where
such failure has persisted for an unreasonable period of time after written
notice to Sublandlord of such failure, provided that in no event shall
Sublandlord be liable for special, consequential or punitive damages.

Damage to Subtenant's Property.

Notwithstanding anything to the contrary in this Sublease, Master Landlord and
Sublandlord and its directors, officers and agents shall not be liable for (a)
any damage to any property entrusted to employees of Building D or its property
managers, (b) loss or damage to any property by theft or otherwise, (c) any
injury or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
Building D or from the pipes, appliances or plumbing work therein or from the
roof, street or sub-surface or from any other place or resulting from dampness
or any other cause whatsoever, or (d) any damage or loss to the business or
occupation of Subtenant arising from the acts or neglect of other tenants or
occupants of, or invitees to, Building D. Subtenant shall give prompt notice to
Sublandlord and Master Landlord in case of fire or accident in the Sublease
Premises or in Building D or of defects therein or in the fixtures or equipment.

Subtenant's Insurance.

17.1 Subtenant, at its sole cost and expense, shall maintain or cause to be
maintained from and after the Commencement Date and throughout the Term, the
commercial general liability and umbrella liability insurance (including
premises operation, bodily injury, automobile operation, personal injury, death,
products, and completed operations, broad form contractual liability and broad
form property damages), a policy or policies of All Risk or Special Form fire
and casualty insurance (including sprinkler leakage and water damage coverage)
insuring the full replacement cost of all Existing Improvements (defined in
Section 17.3 below) in the Sublease Premises on the Commencement Date, all
Tenant Improvements, all Alterations and all of Subtenant's moveable furniture,
fixtures, equipment, trade fixtures and other personal property in the Subleased
Premises (collectively, "Tenant's Insured Property") and worker's compensation
and employer's liability insurance, all in the amounts and otherwise satisfying
the requirements of Section 6.2 of the Master Lease. Sublandlord and Master
Landlord shall be named as additional insureds on Subtenant's liability policies
and as loss payees under Subtenant's fire and casualty policies. Prior to the
time such insurance is first required to be carried by Subtenant and thereafter
at least thirty (30) days prior to the expiration of any such policy, Subtenant
shall deliver to Sublandlord certificates evidencing all required insurance.

17.2 Subtenant hereby waives on behalf of itself and on behalf of its insurers
any and all rights of recovery against Sublandlord, Master Landlord and the
officers, employees, agents and representatives of Sublandlord or Master
Landlord on account of loss or damage occasioned to Subtenant or its property or
the properties of others under its control caused by fire or any of the extended
coverage risks described hereunder to the extent that such loss or damage is
insured under any insurance policy in force at the time of such loss or damage
or required to be carried hereunder. If necessary for its effectiveness,
Subtenant shall give notice to its insurance carrier of the foregoing waiver of
subrogation. Sublandlord hereby waives on behalf of itself and on behalf of its
insurers any and all rights of recovery against Subtenant and its officers,
employees, agents and representatives on account of damage to the Sublandlord or
its property or the properties of others under its control caused by fire or any
of the extended coverage risks described herein to the extent that such loss or
damage is insured under any insurance policy in force at the time of such loss
or damage or required to be carried hereunder.

17.3 If this Sublease is terminated by Subtenant, Sublandlord or Master Landlord
as a consequence of a casualty in accordance with any of the provisions of
Section 7.07 of the Master Lease, then all proceeds of Subtenant's insurance
payable in connection with all of the existing improvements in the Sublease
Premises on the Commencement Date ("Existing Improvements"), all Tenant
Improvements and all Alterations thereafter constructed by or for Subtenant
shall be payable as follows: (i) if (a) Master Landlord or Sublandlord elects to
terminate the Master Lease (thus automatically terminating this Sublease) or (b)
if Sublandlord or Subtenant elects to terminate this Sublease and Master
Landlord elects not to repair or restore the Project, then Sublandlord shall be
paid all the proceeds of insurance with respect to the Existing Improvements and
the Tenant Improvements and Subtenant shall be paid all the proceeds of
insurance with respect to its Alterations and (ii) if (x) Sublandlord elects to
terminate the Master Lease (thus automatically terminating this Sublease) or if
Sublandlord or Subtenant elect to terminate this Sublease but (y) Master
Landlord elects to repair or restore the Project, then Master Landlord shall be
entitled to receive all of the insurance proceeds payable in connection with the
Existing Improvements, the Tenant Improvements and all Alterations

Services.

Except to the extent expressly provided in this Sublease, Sublandlord shall not
be liable for, and Subtenant shall not be entitled to any abatement of rent by
reason of (a) the failure to furnish or delay in furnishing any of the services
when such failure is caused by accident, breakage, repairs, strikes, lockouts or
other labor disturbances or labor disputes of any character, or by any other
cause, similar or dissimilar, beyond the reasonable control of Sublandlord or
Master Landlord or by the making of any repairs or improvements to the Subleased
Premises or to Building D or the Project or (b) the limitation, curtailment,
rationing or restrictions on use of water, electricity, gas or any other utility
servicing the Sublease Premises or Building D by any utility or governmental
agency. Subtenant shall not connect any electrical equipment to Building D's
electrical distribution system which may overload the electrical capacity of
Building D or the Subleased Premises. At any time that Subtenant's use of
electricity exceeds a reasonable amount of electricity, as reasonably determined
by Sublandlord or Master Landlord, Sublandlord shall have the right at any time
to install, at Subtenant's sole cost and expense, an electric current meter in
the Sublease Premises or to conduct an electric current usage survey in order to
measure the amount of electric current consumed on the Sublease Premises.

Time.

Time is of the essence of this Sublease.

Right to Perform.

If Subtenant shall fail to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for three (3) days after notice
thereof by Sublandlord, Sublandlord may, but shall not be obligated so to do,
and without waiving or releasing Subtenant from any obligations of Subtenant,
make any such payment or perform any such other act on Subtenant's part to be
made or performed as provided in this Sublease. Subtenant shall reimburse
Sublandlord for all costs incurred in connection with such payment or
performance immediately upon demand.

Non-Waiver.

Neither the acceptance of rent nor any other act or omission of Sublandlord at
any time or times after the happening of any event authorizing the cancellation
or forfeiture of this Sublease shall operate as a waiver of any past or future
violation, breach or failure to keep or perform any covenant, agreement, term or
condition hereof, or deprive Sublandlord of its right to cancel or forfeit this
Sublease, upon the notice required by law, at any time that cause for
cancellation or forfeiture may exist, or be construed so as to at any future
time prevent Sublandlord from promptly exercising any other option, right or
remedy that it may have under any term or provision of this Sublease.

Notices.

All notices under this Sublease shall be in writing as follows:



If to Sublandlord:

CHARLES SCHWAB & CO, INC.
101 Montgomery St.
San Francisco, CA 94104
Attn.: Senior Vice President, Corporate Real Estate

with a copy to:

CHARLES SCHWAB & CO, INC.
P.O. Box 881566
San Francisco, CA 94188-1566
Attn.: Corporate Real Estate Lease Administration

If to Master Landlord:

To the Notice Addresses and Addressees set forth in the Basic Lease Provisions
of the Master Lease

If to Subtenant:

E-LOAN, INC.
5875 Arnold Road, Suite 100
Dublin, CA 94568
Attention: Stephanie Pierce

with a copy to:

E-LOAN, INC.
5875 Arnold Road, Suite 100
Dublin, CA 94568
Attention: Kendra Niedziejko

and with a copy to:

E-LOAN, INC.
5875 Arnold Road, Suite 100
Dublin, CA 94568
Attention: Edward A. Giedgowd, Esq.



or such addresses as may hereafter be designated by either party in writing. Any
such notices shall be either sent by certified mail, return receipt requested,
in which case notice shall be deemed delivered three (3) business days after
timely deposit, postage prepaid in the U.S. Mail; sent by a nationally
recognized overnight courier, in which case notice shall be deemed delivered
when actually delivered; or personally delivered, in which case notice shall be
deemed delivered upon receipt.

Surrender of Sublease Premises.

The voluntary or other surrender of this Sublease by Subtenant, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Sublandlord, operate as an assignment to it of any subleases or subtenancies.

General Provisions.

Entire Agreement.

This Sublease and Exhibits A -G attached hereto contains all of the agreements
of the parties, and there are no verbal or other agreements which modify or
affect this Sublease. This Sublease and Exhibits A - G attached hereto
supersedes any and all prior agreements made or executed by or on behalf of the
parties hereto regarding the Sublease Premises.



Terms and Headings. The words "Sublandlord" and" Subtenant" include the plural
as well as the singular, and words used in any gender include all genders. The
titles to sections of this Sublease are not a part of this Sublease and shall
have no effect upon the construction or interpretation of any part hereof.

Successors and Assigns. All of the covenants, agreements, terms and conditions
contained in this Sublease shall inure to and be binding upon Sublandlord and
Subtenant and their respective successors and assigns.

Brokers. Subtenant represents and warrants to Sublandlord that, except with
respect to Grubb & Ellis ("Subtenant's Broker"), Subtenant has not engaged any
broker, finder or other person who would be entitled to any commission or fees
in respect of the negotiation, execution or delivery of this Sublease and
Subtenant shall indemnify, defend and hold harmless Sublandlord against any
loss, cost, liability or expense incurred by Sublandlord as a result of any
claim asserted by any such broker, finder or other person on the basis of any
arrangements or agreements made or asserted to have been made by or on behalf of
Subtenant. Sublandlord represents and warrants to Subtenant that, except with
respect to CM Realty ("Sublandlord's Broker"), Sublandlord has not engaged any
broker, finder or other person who would be entitled to any commission or fee in
respect of the negotiation, execution or delivery of this Sublease and
Sublandlord shall indemnify, defend and hold harmless Subtenant against any
loss, cost, liability or expense incurred by Subtenant as a result of any claim
asserted by any such broker, finder or other person on the basis of any
arrangements or agreements made or alleged to have been made by or on behalf of
Sublandlord. If and solely if this Sublease transaction is consummated and
Subtenant takes possession of the Sublease Premises, (i) Sublandlord shall pay
the real estate brokerage commission to Sublandlord's Broker with respect to
this Sublease transaction pursuant to a separate written agreement between
Sublandlord and Sublandlord's Broker and (ii) Sublandlord shall also pay the
real estate brokerage commission to Subtenant's Broker with respect to this
Sublease transaction pursuant to a separate written agreement between
Sublandlord and Subtenant's Broker.

Liability of Sublandlord. Sublandlord's obligations and liability to Subtenant
under this Sublease shall be limited solely to the value of Sublandlord's
leasehold interest in the Sublease Premises, and neither Sublandlord, nor any
officer, director, employee or shareholder of Sublandlord, or any parent,
subsidiary or affiliate of Sublandlord shall have or incur any personal
liability whatsoever with respect to this Sublease.

Severability. Any provision of this Sublease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and the remaining provisions hereof shall nevertheless remain in full
force and effect.

Examination of Sublease. Submission of this instrument for examination or
signature by Subtenant does not constitute a reservation of or option to
sublease, and it is not effective as a sublease or otherwise unless and until
(a) the execution by and delivery to both Sublandlord and Subtenant, and (b) the
Master Landlord consents hereto as provided in Section 3 above.

Recording. Neither Sublandlord nor Subtenant shall record this Sublease nor any
memorandum hereof without the written consent of the other and any attempt by
Subtenant to do the same shall constitute an immediate and uncurable default by
Subtenant under this Sublease.

SNDA. Subtenant shall have the right to request that Master Landlord attempt to
negotiate a subordination, nondisturbance and attornment agreement from Master
Landlord's lender ("SNDA") in favor of Subtenant provided that Master Landlord's
failure to obtain such SNDA from its lender shall not affect the validity and
binding affect of this Sublease or give Subtenant the right to terminate this
Sublease.

Survival of Obligations. All provisions of this Sublease which require the
payment of money or the delivery of property after the termination of this
Sublease or require Subtenant to indemnify, defend or hold Sublandlord harmless
or require Sublandlord to indemnify, defend or hold Subtenant harmless shall
survive the expiration or earlier termination of this Sublease.

Appendices and Riders. The following exhibits* are attached hereto and by this
reference made a part of this Sublease:



EXHIBIT A

Master Lease

EXHIBIT B

Floor Plan of Sublease Premises

EXHIBIT C-1

Confirmation of Commencement Date and Phase I Delivery Date

EXHIBIT C-2

Confirmation of Phase II Delivery Date

EXHIBIT C-3

Confirmation of Phase III Delivery Date

EXHIBIT D-1

Floor Plan of Phase I

EXHIBIT D-2

Floor Plan of Phase II

EXHIBIT D-3

Floor Plan of Phase III

EXHIBIT E

Work Letter for Subtenant Improvements

EXHIBIT F

Floor Plan of Expansion Premises

EXHIBIT G

Form of Irrevocable Letter of Credit



* Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.

 

In Witness Whereof

, the parties hereto have executed this Sublease as of the date first above
written.





Sublandlord:

Charles Schwab & Co., Inc.

, a California corporation              

By:

/s/

   

Name:

Christopher V. Dodds

   

Its:

CFO

       







Subtenant:

E-Loan, Inc.,

a Delaware corporation              

By:

/s/

   

Name:

Matt Roberts

   

Its:

CFO

       



 

 

 

 

TABLE OF CONTENTS

Page

1. Sublease. *

2. Term; Possession. *

2.1 Commencement Date *

2.2 Phases Defined *

2.3 Sublandlord's Remeasurement of Each Phase *

2.4 Phase Delivery Dates and Phased Rent Commencement Date *

2.5 Term *

2.6 Early Access *

2.7 Guaranteed Expansion Option *

2.8 Right of First Offer *

2.9 Option to Extend Term *

3. Master Landlord's Consent. *

4. Base Rent. *

5. Additional Rent. *

6. Letter of Credit. *

6.1 Delivery of Letter of Credit *

6.2 Application of Letter of Credit *

6.3 Late Delivery of Letter of Credit *

7. Incorporation of Master Lease by Reference; Assumption. *

8. Master Lease. *

9. Acceptance of Sublease Premises; Allowances. *

9.1 Acceptance of Sublease Premises "AS IS." *

9.2 Tenant Improvement Allowance *

9.3 Additional Allowance *

10. Use; Sublandlord's Trade Names; Parking; Signage; Roof Rights; Generator. *

10.1 Use *

10.2 No Use of Trade Names *

10.3 Parking *

10.4 Signage *

10.5 Rooftop Rights *

10.6 Generator *

10.7 BART Shuttle *

11. Compliance With Laws and Regulations; Prohibited Actions. *

12. Sub-Subletting. *

13. Defaults and Remedies. *

14. Alterations. *

15. Indemnification. *

16. Damage to Subtenant's Property. *

17. Subtenant's Insurance *

18. Services. *

19. Time. *

20. Right to Perform. *

21. Non-Waiver. *

22. Notices. *

23. Surrender of Sublease Premises. *

24. General Provisions. *

24.1 Entire Agreement *

24.2 Terms and Headings *

24.3 Successors and Assigns *

24.4 Brokers *

24.5 Liability of Sublandlord *

24.6 Severability *

24.7 Examination of Sublease *

24.8 Recording *

24.9 SNDA *

24.10 Survival of Obligations *

24.11 Appendices and Riders *

 

 

 

 

 

 

 

* Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.




--------------------------------------------------------------------------------


